UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/2010 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus/Standish Fixed Income Fund Dreyfus/Standish Global Fixed Income Fund Dreyfus/Standish International Fixed Income Fund 1 FORM N-CSR Item 1. Reports to Stockholders. 2 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 23 Statement of Financial Futures 23 Statement of Options Written 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 28 Notes to Financial Statements 44 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/Standish Fixed Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/Standish Fixed Income Fund, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, the financial markets encountered renewed volatility in the second quarter, which caused some of the bond markets higher-yielding sectors to erase their previous gains and end the reporting period lower than where they began. Conversely, traditional safe havens such as U.S.Treasury securities gained value as investors became more risk-averse. The second-quarter swoon occurred despite continued U.S. economic growth, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that spooked investors emanated from overseas markets, including a sovereign debt crisis in Europe. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on higher-quality bonds may be advisable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by David Bowser, CFA, and Peter Vaream, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus/Standish Fixed Income Funds Class I shares achieved a total return of 6.45%. 1 In comparison, the Barclays Capital U.S. Aggregate Bond Index (the Index), the funds benchmark, achieved a total return of 5.33% for the same period. 2 After rallying during much of the reporting period, higher-yielding sectors of the bond market suffered heightened volatility when investors began to question the sustainability of the economic recovery.The fund produced higher returns than its benchmark for the reporting period overall, due to an investment position that profited from the decline of the euro relative to the U.S. dollar and from having a longer duration that benefited as interest rates declined. The funds holdings of commercial mortgage-backed securities also performed relatively well. The Funds Investment Approach The fund seeks to achieve a high level of current income, consistent with conserving principal and liquidity, and secondarily seeks capital appreciation. To achieve this, the fund invests, under normal circumstances, at least 80% of net assets in fixed-income securities issued by U.S. and foreign governments and companies. The fund invests primarily in investment-grade securities, but may invest up to 15% of assets in below investment-grade securities, sometimes referred to as junk bonds. The fund will not invest in securities rated lower than B at the time of purchase. In this instance, we will attempt to select fixed-income securities that have the potential to be upgraded. Renewed Uncertainty Derailed a Bond Market Rally An economic recovery persisted during the first quarter of 2010 as manufacturing activity increased, housing prices appeared to bottom and the labor market showed early evidence of modest improvement. The economic rebound was sparked, in part, by historically low short-term The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) interest rates from the Federal Reserve Board and a massive stimulus program adopted by the U.S. government. Improving economic conditions helped lift the prices of higher-yielding fixed-income securities, including investment-grade corporate bonds and commercial mortgage-backed securities. In contrast, U.S. government securities lagged market averages as investors favored riskier investments. Investor sentiment changed sharply, however, when a number of developments brought the economic recovery into question. Certain European nations found themselves unable to finance heavy debt loads, requiring intervention from the International Monetary Fund and other members of the European Union. Meanwhile, surging property values in China kindled local inflation fears, and investors grew concerned that potential remedial measures might constrain regional growth. These developments caused the euro to decline relative to most major currencies, including the U.S. dollar. The United States also encountered greater economic uncertainty when retail sales,employment and housing data sent mixed signals regarding the strength and sustainability of the economic recovery.As a result, higher-yielding market sectors lost value, giving back many of the reporting periods previous gains, and traditionally defensive U.S. government securities generally rallied. High-quality commercial mortgage-backed securities proved to be an exception to this trend, as improved conditions in U.S. commercial real estate markets provided price support. Fund Strategies Helped Cushion Volatility Although the fund was affected by weakness in higher-yielding market sectors, which generally were areas of emphasis during the reporting period, several strategies helped it produce higher returns than its benchmark. Chief among them was a short position in the euro that enabled the fund to profit from the currencys relative weakness as the sovereign debt crisis intensified. In addition, the funds overweighted exposure to high-quality commercial mortgage-backed securities supported its relative performance.To a lesser degree, our security selection strategy among investment-grade corporate bonds produced excess returns compared to the benchmark. Our interest-rate strategies also proved relatively successful, mainly due to a focus on bonds around the seven-year maturity range, where yield differences were relatively steep over most of the reporting period. 4 On the other hand, the fund received more disappointing results from its positions in high yield bonds, which generally bore the brunt of investors growing aversion to risk later in the reporting period. Maintaining a Disciplined Approach to Security Selection As of the reporting periods end, we believe that the U.S. economy is unlikely to fall into another recession, but the continued expansion probably will remain slower and choppier than most previous recoveries. Indeed, mixed economic signals could lead to continued market volatility over the foreseeable future. To prepare for these potential developments, we have reduced the funds exposure to higher-yielding market sectors, especially corporate bonds, to more modestly overweighted positions.We have correspondingly increased the funds holdings of U.S. government securities, including Treasuries and residential mortgage-backed securities backed by U.S. government agencies. In our judgment, these are prudent strategies in todays uncertain economic climate. July 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuers perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the funds volatility. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives. A small investment in derivatives could have a potentially large impact on the funds performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking in effect, which may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S. Aggregate Bond (Hedged) Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years.The Index does not include fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Fixed Income Fund from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Expenses paid per $1,000  $2.56 Ending value (after expenses) $1,064.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Expenses paid per $1,000  $2.51 Ending value (after expenses) $1,022.32  Expenses are equal to the funds annualized expense ratio of .50% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes109.2% Rate (%) Date Amount ($) Value ($) Advertising.2% Lamar Media, Gtd. Notes 8/15/15 Agriculture.9% Altria Group, Gtd. Notes 11/10/18 Philip Morris International, Sr. Unscd. Notes 5/16/18 Asset-Backed Ctfs./ Auto Receivables3.1% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3/15/15 a Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 8/17/15 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 3/8/16 a Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 12/15/15 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 6/15/16 b Chrysler Financial Lease Trust, Ser. 2010-A, Cl. C 9/16/13 a,c Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 9/15/12 c Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 12/15/13 a Franklin Auto Trust, Ser. 2008-A, Cl. B 5/20/16 a Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. D 5/15/13 JP Morgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 7/15/15 a JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. D 7/15/15 a Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. C 10/22/12 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 2/20/13 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Home Equity Loans1.0% Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 4/28/39 d Carrington Mortgage Loan Trust, Ser. 2005-NC5, Cl. A2 10/25/35 d Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 7/25/36 d Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 5/25/35 d Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 2/25/35 d First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 3/25/35 d Home Equity Asset Trust, Ser. 2005-2, Cl. M1 7/25/35 d JPMorgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 10/25/36 d Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 1/25/36 d Morgan Stanley Capital, Ser. 2004-NC1, Cl. M2 12/27/33 d Asset-Backed Ctfs./ Manufactured Housing.4% Conseco Financial, Ser. 1994-7, Cl. M1 3/15/20 Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 3/7/29 d Automobiles.6% Goodyear Tire & Rubber, Gtd. Notes 12/1/11 Lear, Gtd. Bonds 3/15/18 Lear, Gtd. Notes 3/15/20 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Banks5.3% American Express, Sr. Unscd. Notes 5/20/14 Barclays Bank, Sub. Notes 6/12/21 a Capital One Bank USA, Sub. Notes 7/15/19 Citigroup, Sr. Unscd. Notes 4/11/13 Citigroup, Unscd. Notes 5/22/19 Countrywide Home Loans, Gtd. Notes, Ser. L 3/22/11 c Discover Bank, Sub. Notes 4/15/20 JPMorgan Chase & Co., Sr. Unscd. Notes 1/15/18 Manufacturers & Traders Trust, Sub. Notes 12/28/20 d Merrill Lynch & Co., Sub. Notes 5/2/17 Morgan Stanley, Sr. Unscd. Notes 4/1/12 c NB Capital Trust IV, Gtd. Cap. Secs 4/15/27 Wells Fargo Capital XIII, Gtd. Secs 12/29/49 d Building & Construction.2% Masco, Sr. Unscd. Bonds 3/15/20 Chemicals.3% Dow Chemical, Sr. Unscd. Notes 5/15/19 Coal.2% Consol Energy, Gtd. Notes 4/1/17 a Consol Energy, Gtd. Notes 4/1/20 a The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial & Professional Services1.2% Aramark, Gtd. Notes 2/1/15 e ERAC USA Finance, Gtd. Notes 10/15/17 a Iron Mountain, Sr. Sub. Notes 8/15/21 Commercial Mortgage Pass-Through Ctfs.10.2% Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 12/10/42 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 8/13/39 c,d Bear Stearns Commercial Mortgage Securities, Ser. 2004-T14, Cl. A4 1/12/41 d Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 1/12/45 d Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Cl. AAB 6/11/50 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 9/11/38 d Bear Stearns Commercial Mortgage Securities, Ser. 1998-C1, Cl. A2 6/16/30 c Commercial Mortgage Pass-Through Certificates, Ser. 2007-C9, Cl. AAB 12/10/49 d Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 5/15/23 a,c,d Crown Castle Towers, Ser. 2006-1A, Cl. AFX 11/15/36 a,c Crown Castle Towers, Ser. 2006-1A, Cl. B 11/15/36 a,c Crown Castle Towers, Ser. 2006-1A, Cl. C 11/15/36 a,c Crown Castle Towers, Ser. 2006-1A, Cl. D 11/15/36 a 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Crown Castle Towers, Ser. 2006-1A, Cl. F 11/15/36 a CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 7/15/36 c CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 8/15/38 d First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 1/12/43 c GE Capital Commercial Mortgage, Ser. 2004-C2, Cl. A4 3/10/40 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 3/6/20 a,d Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 3/6/20 a,c,d Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 3/6/20 a,d JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 1/12/38 c JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 12/15/44 c JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 12/5/27 a JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 12/5/27 a,d Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 1/12/44 c,d Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 11/12/37 c,d Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A2 2/15/31 c Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A3 2/15/31 c The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 8/15/39 d Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 10/15/41 Diversified Financial Services4.1% Ameriprise Financial, Jr. Sub. Notes 6/1/66 d Caterpillar Financial Services, Sr. Unscd. Notes 2/15/19 Discover Financial Services, Sr. Unscd. Notes 7/15/19 Ford Motor Credit, Sr. Unscd. Notes 12/15/16 Fresenius US Finance II, Gtd. Notes 7/15/15 a General Electric Capital, Sr. Unscd. Notes 9/21/15 Harley-Davidson Funding, Gtd. Notes 12/15/14 a Hutchison Whampoa International, Gtd. Notes 9/11/19 a Hutchison Whampoa International, Gtd. Notes 4/9/19 a Invesco, Gtd. Notes 2/27/13 Leucadia National, Sr. Unscd. Notes 3/15/17 Pearson Dollar Finance Two, Gtd. Notes 5/6/18 a Electric Utilities2.3% AES, Sr. Unscd. Notes 10/15/15 AES, Sr. Unscd. Notes 10/15/17 Consumers Energy, First Mortgage Bonds, Ser. D 4/15/13 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Electric Utilities (continued) Exelon Generation, Sr. Unscd. Notes 10/1/19 National Grid, Sr. Unscd. Notes 8/1/16 Nevada Power, Mortgage Notes 8/1/18 NiSource Finance, Gtd. Notes 9/15/17 NRG Energy, Gtd. Notes 1/15/17 Progress Energy, Sr. Unscd. Notes 3/15/19 Environmental Control.6% Allied Waste North America, Gtd. Notes, Ser. B 5/15/16 Republic Services, Gtd. Notes 9/15/19 a Waste Management, Sr. Unscd. Notes 7/15/28 Food & Beverages.9% Anheuser-Busch InBev Worldwide, Gtd. Notes 1/15/39 a Kraft Foods, Sr. Unscd. Notes 2/1/38 Stater Brothers Holdings, Gtd. Notes 4/15/15 Foreign/Governmental2.0% Banco Nacional de Desenvolvimento Economico e Social, Notes 7/12/20 a Province of Quebec Canada, Unscd. Notes 5/26/15 Republic of Korea, Sr. Unscd. Notes 4/16/19 Republic of Peru, Sr. Unscd. Bonds 3/14/37 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental (continued) Russia Foreign Bond, Bonds 4/29/20 a United Mexican States, Sr. Unscd. Notes 1/15/17 Health Care.5% Community Health Systems, Gtd. Notes 7/15/15 Quest Diagnostic, Gtd. Notes 1/30/40 Lodging & Entertainment.4% Ameristar Casinos, Gtd. Notes 6/1/14 Penn National Gaming, Sr. Sub. Notes 8/15/19 Manufacturing.2% Bombardier, Sr. Notes 3/15/20 a Bombardier, Sr. Unscd. Notes 11/15/14 a Media4.2% Cox Communications, Sr. Unscd. Notes 6/1/18 a CSC Holdings, Sr. Unscd. Notes 4/15/14 a CSC Holdings, Sr. Unscd. Notes 2/15/19 a DirecTV Holdings, Gtd. Notes 10/1/19 DirecTV Holdings, Gtd. Notes 5/15/16 Discovery Communications, Gtd. Notes 8/15/19 Dish DBS, Gtd. Notes 5/31/15 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media (continued) NBC Universal, Sr. Unscd. Notes 4/30/20 635,000 a News America, Gtd. Notes 3/1/37 News America, Gtd. Notes 11/15/37 News America Holdings, Gtd. Debs 10/30/25 Reed Elsevier Capital, Gtd. Notes 6/15/12 TCI Communications, Sr. Unscd. Bonds 2/15/26 Time Warner, Gtd. Notes 11/15/16 Time Warner Cable, Gtd. Notes 7/1/18 Mining1.0% Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 4/1/17 Rio Tinto Finance USA, Gtd. Notes 7/15/13 Teck Resources, Sr. Scd. Notes 5/15/16 Teck Resources, Sr. Scd. Notes 5/15/19 Office And Business Equipment.2% Xerox, Sr. Unscd. Notes 5/15/12 Xerox, Sr. Unscd. Notes 5/15/13 Oil & Gas1.6% EQT, Sr. Unscd. Notes 6/1/19 Husky Energy, Sr. Unscd. Notes 12/15/19 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Marathon Oil, Sr. Unscd. Notes 2/15/19 Petro-Canada, Sr. Unscd. Notes 5/15/38 Range Resouces, Gtd. Notes 5/15/19 Sempra Energy, Sr. Unscd. Notes 6/1/16 Valero Energy, Sr. Unscd. Notes 2/1/20 Packaging & Containers.1% Crown Americas, Gtd. Notes 11/15/13 Paper & Paper Related.3% Georgia-Pacific, Gtd. Notes 1/15/15 a Georgia-Pacific, Gtd. Notes 5/1/16 a Pipelines.9% ANR Pipeline, Sr. Unscd. Notes 6/1/25 El Paso, Sr. Unscd. Notes 2/15/16 Kinder Morgan Energy Partners, Sr. Unscd. Notes 2/15/20 Plains All American Pipeline, Gtd. Notes 1/15/20 Property & Casualty Insurance2.9% ACE INA Holdings, Gtd. Notes 3/15/18 Allstate, Sr. Unscd. Debs 5/15/18 Cincinnati Financial, Sr. Unscd. Notes 11/1/34 Cincinnati Financial, Sr. Unscd. Debs 5/15/28 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Property & Casualty Insurance (continued) Hanover Insurance Group, Sr. Unscd. Notes 3/1/20 MetLife, Sr. Unscd. Notes 6/15/15 Nippon Life Insurance, Sub. Notes 8/9/10 a,c Principal Financial Group, Gtd. Notes 5/15/19 Prudential Financial, Sr. Unscd. Notes 9/17/15 Prudential Financial, Sr. Unscd. Notes 12/1/37 Willis North America, Gtd. Notes 3/28/17 Willis North America, Gtd. Notes 9/29/19 Real Estate3.2% Boston Properties, Sr. Unscd. Notes 4/15/15 Duke Realty, Sr. Unscd. Notes 3/15/20 Duke Realty, Sr. Unscd. Notes 8/15/19 ERP Operating, Sr. Unscd. Notes 6/15/17 Federal Realty Investment Trust, Sr. Unscd. Bonds 6/1/16 Federal Realty Investment Trust, Sr. Unscd. Notes 7/15/12 Healthcare Realty Trust, Sr. Unscd. Notes 4/1/14 Healthcare Realty Trust, Sr. Unscd. Notes 5/1/11 HRPT Properties Trust, Sr. Unscd. Notes 3/16/11 d Liberty Property, Sr. Unscd. Notes 12/15/16 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Real Estate (continued) Mack-Cali Realty, Sr. Unscd. Notes 1/15/15 Mack-Cali Realty, Sr. Unscd. Notes 1/15/12 National Retail Properties, Sr. Unscd. Notes 12/15/15 Regency Centers, Gtd. Notes 8/1/15 Regency Centers, Gtd. Notes 6/15/17 Simon Property Group, Sr. Unscd. Notes 2/1/40 WEA Finance, Gtd. Notes 4/15/18 a WEA Finance, Gtd. Notes 6/2/14 a Residential Mortgage Pass-Through Ctfs..2% Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 5/25/36 c,d Structured Asset Mortgage Investments, Ser. 1998-2, Cl. B 4/30/30 d Terwin Mortgage Trust, Ser. 2006-9HGA, Cl. A1 10/25/37 a,d Retail1.0% Autozone, Sr. Unscd. Notes 1/15/15 CVS Pass-Through Trust, Pass Thru Certificates 7/10/31 a Home Depot, Sr. Unscd. Notes 12/16/36 Staples, Gtd. Notes 1/15/14 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) State/Territory General Obligations2.6% California, GO (Build America Bonds) (Various Purpose) 10/1/39 California, GO (Build America Bonds) (Various Purpose) 4/1/39 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/28 Illinois, GO 1/1/15 Los Angeles Unified School District, GO (Build America Bonds) 7/1/34 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6/1/34 New York City, GO (Build America Bonds) 12/1/36 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6/1/23 Telecommunications1.9% AT & T, Sr. Unscd. Notes 5/15/18 CC Holdings, Sr. Scd. Notes 5/1/17 a Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 2/1/14 Telecom Italia Capital, Gtd. Notes 11/15/13 Verizon Communications, Sr. Unscd. Notes 4/1/39 Wind Acquisition Finance, Scd. Notes 7/15/17 a U.S. Government Agencies.4% Federal National Mortgage Association, Bonds, Ser. 1 11/19/12 c,f The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Agencies/ Mortgage-Backed25.5% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 123,772 f 5.00%, 1/1/40 2,479,264 f 5.50%, 1/1/347/1/38 984,138 f 6.00%, 6/1/2211/1/37 250,843 f 7.00%, 11/1/31 137,396 f Federal National Mortgage Association: 4.50% 4,950,000 b,f 5.00% 14,320,000 b,f 5.50% 19,110,000 b,f 6.00% 8,930,000 b,f 4.06%, 6/1/13 48,000 f 4.50%, 11/1/14 7,942 f 4.90%, 1/1/14 386,588 f 5.00%, 10/1/111/1/36 2,570,818 f 5.50%, 11/1/249/1/34 2,508,022 f 6.00%, 7/1/171/1/38 3,792,764 f 6.50%, 12/1/15 2,595 f 7.00%, 11/1/316/1/32 27,922 f 7.50%, 2/1/2911/1/29 3,700 f 8.50%, 6/1/12 462 f Ser. 2002-T11, Cl. A, 4.77%, 4/25/12 9,503 f Ser. 2002-T3, Cl. A, 5.14%, 12/25/11 257,300 f Government National Mortgage Association I: 6.00%, 1/15/32 6.50%, 7/15/32 8.00%, 8/15/2511/15/26 9.00%, 2/15/21 20 Principal Bonds and Notes (continued) Amount ($) Value ($) U.S. Government Securities28.6% U.S. Treasury Bonds: 5.25%, 11/15/28 7.50%, 11/15/24 U.S. Treasury Notes: 1.00%, 8/31/11 1.38%, 9/15/12 2.00%, 11/30/13 2.38%, 8/31/14 3.25%, 7/31/16 3.88%, 10/31/12 4.25%, 5/15/39 Total Bonds and Notes (cost $268,084,993) Short-Term Investments7.1% U.S. Treasury Bills: 0.12%, 9/16/10 0.14%, 7/22/10 Total Short-Term Investments (cost $18,095,630) Other Investment2.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,129,541) 6,129,541 g The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $761,840) 761,840 g Total Investments (cost $293,072,004) 119.0% Liabilities, Less Cash and Receivables (19.0%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2010, these securities had a total market value of $36,430,950 or 14.3% of net assets. b Purchased on a forward commitment basis. c Held by broker as collateral for open financial futures and options positions. d Variable rate securityinterest rate subject to periodic change. e Security, or portion thereof, on loan. At June 30, 2010, the total market value of the funds securities on loan is $722,680 and the total market value of the collateral held by the fund is $761,840. f On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies Municipals Corporate Bonds Foreign/Governmental Asset/Mortgage-Backed Short-Term/Money Market Investments  Based on net assets. See notes to financial statements. 22 STATEMENT OF FINANCIAL FUTURES June 30, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2010 ($) Financial Futures Long U.S. Treasury 5 Year Notes 46 September 2010 Financial Futures Short U.S. Treasury 10 Year Notes 44 September 2010 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. STATEMENT OF OPTIONS WRITTEN June 30, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 10-Year USD LIBOR-BBA, February 2012 @ 4.70 6,300,000 a 10-Year USD LIBOR-BBA, November 2012 @ 4.76 12,000,000 a Put Options: 10-Year USD LIBOR-BBA, February 2011 @ 5.36 8,080,000 a 10-Year USD LIBOR-BBA, February 2012 @ 4.70 6,300,000 a 10-Year USD LIBOR-BBA, November 2012 @ 4.76 12,000,000 a (Premiums received $2,388,241) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $722,680)Note 1(c): Unaffiliated issuers Affiliated issuers Receivable for investment securities sold Dividends and interest receivable Receivable for shares of Beneficial Interest subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Cash overdraft due to Custodian Payable for investment securities purchased Outstanding options written, at value (premiums received $2,388,241)See Statement of Options WrittenNote 4 Liability for securities on loanNote 1(c) Payable for shares of Beneficial Interest redeemed Payable for futures variation marginNote 4 Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments, options transactions and financial futures [including ($8,623) net unrealized (depreciation) on financial futures] Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Interest Dividends Income from securities lendingNote 1(c) Total Income Expenses: Investment advisory feeNote 3(a) Custodian feesNote 3(c) Professional fees Administrative service feesNote 3(b) Accounting and administration feesNote 3(a) Shareholder servicing costsNote 3(c) Registration fees Trustees fees and expensesNote 3(d) Prospectus and shareholders reports Loan commitment feesNote 2 Interest expenseNote 2 Miscellaneous Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) Lessreduction in fees due to earnings creditsNote 1(c) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net realized gain (loss) on options transactions Net realized gain (loss) on financial futures Net realized gain (loss) on forward foreign currency exchange contracts Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions Net unrealized appreciation (depreciation) on options transactions Net unrealized appreciation (depreciation) on financial futures Net unrealized appreciation (depreciation) forward foreign currency exchange contracts Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 a Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($): Net proceeds from shares sold Dividends reinvested Cost of shares redeemed Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet Capital Share Transactions (Shares): Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d e e e Ratio of net expenses to average net assets d Ratio of net investment income to average net assets d Portfolio Turnover Rate f c g g g Net Assets, end of period ($ x 1,000) a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Includes the funds share of the The Standish Mellon Fixed Income Portfolios (the Portfolio) allocated expenses. f The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended June 30, 2010, December 31, 2009, 2008, 2007, 2006 and 2005 were 59.47%, 93.83%, 72%, 166%, 139% and 106%, respectively. g On October 25, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securties and cash in exchange for its interests in the Portfolio. Effective October 26, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for 2007. The amounts shown for 2005-2006 are rates for the Portfolio. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus/Standish Fixed Income Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering twelve series, including the fund. The funds investment objective is to achieve a high level of current income while preserving principal and maintaining liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. Class I shares are sold primarily to bank trust departments and other financial service providers, (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution and bear no distribution or service fees. Class I shares are offered without a front end sales charge or contingent deferred sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. 28 (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options that are traded on an exchange are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 30 The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed   Commercial Mortgage-Backed   Corporate Bonds    Foreign Government   Municipal Bonds   Mutual Funds   Residential Mortgage-Backed   U.S. Government Agencies/ Mortgage-Backed   U.S. Treasury   Other Financial Instruments: Futures    Liabilities ($) Other Financial Instruments: Futures    Written Options    See Statement of Investments for industry classification.  Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 32 The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010, The Bank of New York Mellon earned $836 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 5,473,984 120,233,243 Dreyfus Institutional Cash Advantage Fund 11,417,823 103,646,010 .3 Total 16,891,807 223,879,253 (e) Concentration of Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt securitys price to fall, potentially lowering the funds share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 34 (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $29,254,068 available for federal income tax purposes to be applied against future net securities profits, if any realized subsequent to December 31, 2009. If not applied, $963,957 of the carryover expires in fiscal 2014, $3,009,464 expires in fiscal 2015, $10,847,262 expires in fiscal 2016 and $14,433,385 expires in fiscal 2017. Its uncertain whether the fund will be able to realize the benefits of the remaining capital loss carryovers before they expire. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2009 was as follows: ordinary income $11,179,541. The tax character of current year distributions will be determined at the end of the current year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2010, was approximately $27,100 with a related weighted average annualized interest rate of 1.42%. NOTE 3Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with the Manager,the investment advisory fee is based on the value of the funds average net assets and is computed at the following annual rates: .40% of the first $250 million; .35% of the next $250 million and .30% in excess of $500 million. The Manager had undertaken from January 1, 2010 through June 30, 2010 to reduce the investment advisory fee paid by the fund, to the extent that the funds aggregate annual expenses (exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses) do not exceed an annual rate of .50% of the value of the funds average daily net assets. This undertaking by the Manager is voluntary and may be terminated at any time.The reduction in investment advisory fee, pursuant to the undertaking, amounted to $56,711 during the period ended June 30, 2010. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services, the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. During the period ended June 30, 2010, the fund was charged $22,500 for administration and fund accounting services pursuant to the agreement. (b) The fund may pay administrative service fees.These fees are paid to affiliated or unaffiliated retirement plans, omnibus accounts and platform administrators and other entities (Plan Administrators) that provide record keeping and/or other administrative support services to 36 accounts, retirement plans and their participants. As compensation for such services, the fund may pay each Plan Administrator an administrative service fee in an amount of up to .15% (on an annualized basis) of the funds average daily net assets attributable to fund shares that are held in accounts serviced by such Plan Administrator. During the period ended June 30, 2010, the fund was charged $28,261.The funds adviser or its affiliates may pay additional compensation from their own resources to Plan Administrators and other entities for administrative services, as well as in consideration of marketing or other distribution-related services. These payments may provide an incentive for these entities to actively promote the fund or cooperate with the distributors promotional efforts. (c) The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $502 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $246 pursuant to the cash management agreements, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $14. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $39,650 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $76,352, custodian fees $22,150, chief compliance officer fees $4,113 and transfer agency per account fees $380. (d) Effective January 1, 2010, each Trustee who is not an interested person of the Trust (as defined in the Act) received $60,000 per annum, plus $7,000 per joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-end Funds) attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-end Funds also reimburse each Trustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-end Funds and Dreyfus HighYield Strategies Fund, the $2,500 or $2,000 fee, as applicable, is allocated between the Board Group Open-end Funds and Dreyfus High Yield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, forward contracts and options transactions, during the period ended 38 June 30, 2010, amounted to $466,543,323 and $467,682,237, respectively, of which $301,584,381 in purchases and $302,661,366 in sales were from mortgage dollar roll transactions. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclo-sure.The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of June 30, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 79,372 Interest rate risk Statement of Assets and Liabilities location: 1 Includes cumulative appreciation/depreciation on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Outstanding options written, at value. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 3 Options 4 Contracts 5 Total Interest rate  Foreign exchange   Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 6 Forward Underlying risk Futures Options Contracts Total Interest rate  Foreign exchange   Total Statement of Operations location: 3 Net realized gain (loss) on financial futures. 4 Net realized gain (loss) on options transactions. 5 Net realized gain (loss) on forward foreign currency exchange contracts. 6 Net unrealized appreciation (depreciation) on financial futures, options transactions and forward foreign currency exchange contracts. During the period ended June 30, 2010, the following summarizes the average market value and percentage of average net assets: Value ($) Average Net Assets (%) Interest rate futures contracts Interest rate options contracts Forward contracts Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The 40 fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at June 30, 2010 are set forth in the Statement of Financial Futures. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, or as a substitute for an invest-ment.The fund is subject to interest rate risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the under- The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) lying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended June 30, 2010: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain (loss) ($) Contracts outstanding December 31, 2009 Contracts written Contracts terminated: Contracts Closed Contracts Expired  Total contracts terminated Contracts Outstanding June 30, 2010 42 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. At June 30, 2010, there were no forward contracts outstanding. At June 30, 2010, accumulated net unrealized appreciation on investments was $9,993,793, consisting of $11,504,641 gross unrealized appreciation and $1,510,848 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on February 9, 2010, the Board considered the re-approval of the funds Investment Advisory Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and certain administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund, as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive compliance infrastructure.The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. 44 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional intermediate investment-grade debt funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional intermediate investment-grade debt funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds total return performance was above the Performance Group and Performance Universe medians for the one-, two-, five- and ten-year periods ended December 31, 2009 and below the Performance Group and Performance Universe medians for the three- and four- year periods ended December 31, 2009. The Board members also noted that the funds yield performance was variously above and below the Performance Group and Performance Universe medians for the ten one-year periods ended December 31 (2000-2009). The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Lipper data presenting the funds actual management fees included fees paid by the fund, as calculated by Lipper, for administrative services provided by The Bank of NewYork Mellon, the Trusts administrator. Such reporting was necessary, according to Lipper, to allow the Board to compare the funds advisory fees to those peers that include administrative fees within a combined management (investment advisory and administra- The Fund 45 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) tive) fee. The funds actual management fee and expense ratio also reflected a waiver by the Manager. A representative of the Manager informed the Board members that the Manager had been limiting the funds total expense ratio (excluding brokerage commissions, taxes and extraordinary expenses) to 0.50% of the funds average daily net assets and that such limitation was voluntary and could be terminated at any time.The Board noted that the funds contractual management fee was below the Expense Group median and the funds actual management fee and the funds expense ratio were below their respective Expense Group and Expense Universe medians. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by mutual funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the Similar Funds), and by other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts).The Managers representatives explained the nature of the Similar Accounts and the differences, from the Managers perspective, in providing services to such Similar Accounts as compared to managing and providing services to the fund.The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided. The Board members considered the relevance of the fee information provided for the Similar Funds and the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund 46 complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund. The Board members also considered potential benefits to the Manager from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager.The Board also noted the fee waiver arrangement and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board was generally satisfied with the funds performance. The Fund 47 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) The Board concluded, taking into account the fee waiver, that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative performance, expense and manage- ment fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 48 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 18 Statement of Financial Futures 18 Statement of Options Written 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 23 Financial Highlights 26 Notes to Financial Statements 49 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/Standish Global Fixed Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/Standish Global Fixed Income Fund, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, the financial markets encountered renewed volatility in the second quarter, which caused some of the bond markets higher yielding sectors to erase their previous gains and end the reporting period lower than where they began. Conversely, traditional safe havens such as U.S.Treasury securities gained value as investors became more risk-averse. The second-quarter swoon occurred despite continued U.S. economic growth, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that spooked investors emanated from overseas markets, including a sovereign debt crisis in Europe. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on higher quality bonds may be advisable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by David Leduc, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus/Standish Global Fixed Income Funds Class A shares achieved a total return of 4.31%, Class C shares returned 3.93% and Class I shares returned 4.46%. 1 In comparison, the Barclays Capital Global Aggregate ex-U.S. Index (Hedged) (the Index), the funds benchmark, achieved a total return of 3.11% for the same period. 2 After rallying during much of the reporting period, higher yielding sectors of the global bond market suffered heightened volatility when investors began to question the sustainability of the worldwide economic recovery.The fund produced higher returns than its benchmark for the reporting period overall, primarily due to an investment position that profited from the decline of the euro relative to the U.S. dollar.The funds relatively long average duration also supported its relative performance. The Funds Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its assets in U.S. dollar and non-U.S. dollar-denominated fixed-income securities of governments and companies located in various countries, including emerging markets. These may include high-grade and medium-grade government, corporate, mortgage-backed, asset-backed, high yield and emerging market debt securities.To protect the U.S. dollar value of the funds assets, we hedge most, but not necessarily all, of the portfolios foreign currency exposure. The fund emphasizes rotation among undervalued countries, sectors, securities and currencies. In particular, we focus on securities with the most potential for added value, i.e., those involving potential for credit upgrades and unique structural characteristics.To identify these securities, we use macroeconomic research and quantitative analysis to allocate assets among countries and currencies based on a comparative evaluation of interest and inflation rate trends, government fiscal/monetary policy and credit quality of government debt. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Renewed Uncertainty Derailed Bond Markets Sustained growth in the emerging markets and, to a lesser degree, the United States supported a global economic recovery during the first quarter of 2010.The economic rebound was fueled, in part, by historically low short-term interest rates from the worlds central banks and massive government stimulus programs.Improving economic conditions helped lift the prices of higher yielding securities, including investment-grade and high yield corporate bonds. In contrast, sovereign debt securities lagged market averages as investors favored riskier investments. Investor sentiment later changed sharply, however, when a number of developments brought the economic recovery into question. Greece found itself unable to finance a heavy debt load, requiring intervention from the International Monetary Fund and the European Union. Meanwhile, surging property values in China kindled local inflation fears, and investors grew concerned that potential remedial measures might constrain regional growth. In the United States, retail sales, employment and housing data sent mixed signals regarding the strength and sustainability of the domestic recovery. These developments caused the euro to decline relative to most major currencies, including the U.S. dollar. In addition, higher yielding market sectors lost value, giving back a portion of the reporting periods previous gains. Many sovereign debt securities, which historically have fared well during economic downdrafts, also suffered due to the European debt crisis. Fund Strategies Helped Cushion Volatility Although the fund was affected by these developments, several strategies helped it produce higher returns than its benchmark. Chief among them was a short position in the euro that enabled the fund to profit from the currencys weakness relative to the U.S. dollar. Moreover, the fund benefited from exposure to local currencies in emerging markets, such as Mexico, Indonesia and Poland.The funds interest-rate strategies also added value, as a relatively long average duration in the United States and Germany helped the fund capture the benefits of falling long-term rates and steady short-term rates in those markets. Our emphasis on investment-grade corporate bonds in the United States and Europe produced strong results early in the reporting period, and we later trimmed those positions when they had reached higher valuations. The fund also received positive contributions from high yield corporate bonds, where an emphasis on double-B rated credits over more speculative triple-C rated bonds supported returns. 4 Maintaining a Disciplined Approach to Security Selection As of the reporting periods end, we believe that the global economy is unlikely to fall into another recession, but the continued expansion probably will remain slower and choppier than most previous recoveries. Indeed, mixed economic signals could lead to continued market volatility among riskier assets. Therefore, while we have maintained exposure to higher yielding market sectors, we have established more modestly overweighted positions in these areas. After trimming the funds corporate bond positions, we redeployed assets to mortgage-backed securities from U.S. government agencies.We believe these are prudent strategies in todays uncertain economic climate. July 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuers perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the funds performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: Barclays Capital Inc.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Global Aggregate (Hedged) Index provides a broad-based measure of the global investment-grade fixed income markets.The three major components of this index are the U.S.Aggregate, the Pan-European Aggregate, and the Asian- Pacific Aggregate Indices.The index also includes Eurodollar and Euro-Yen corporate bonds, Canadian Government securities, and USD investment-grade 144A securities. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Global Fixed Income Fund from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 4.56 $ 8.34 $ 3.30 Ending value (after expenses) $1,043.10 $1,039.30 $1,044.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Class A Class C Class I Expenses paid per $1,000  $ 4.51 $ 8.25 $ 3.26 Ending value (after expenses) $1,020.33 $1,016.61 $1,021.57  Expenses are equal to the funds annualized expense ratio of .90% for Class A, 1.65% for Class C and .65% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes96.4% Rate (%) Date Amount ($) Value ($) Australia.7% Queensland Treasury, Govt Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 800,000 a Brazil1.6% Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 305,000 a Canada1.9% Bombardier, Sr. Notes 7.75 3/15/20 335,000 b 349,237 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 275,000 a 403,481 Canadian National Railway, Sr. Unscd. Notes 5.55 3/1/19 225,000 257,757 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 550,000 674,930 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 145,000 185,859 Cayman Islands.5% Petrobras International Finance, Gtd. Notes 5.75 1/20/20 455,000 France.5% GDF Suez, Sr. Unscd. Notes EUR 6.25 1/24/14 75,000 a 104,739 PPR, Sr. Unscd. Notes EUR 8.63 4/3/14 120,000 a 177,233 Veolia Environnement, Sr. Unscd. Notes EUR 6.75 4/24/19 150,000 a 224,127 Germany22.0% Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 3.75 1/4/19 2,310,000 a 3,117,901 Bundesrepublik Deutschland, Bonds, Ser. 05 EUR 4.00 1/4/37 450,000 a 618,594 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.25 1/4/14 5,815,000 a 7,907,763 Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 4.25 7/4/18 2,610,000 a 3,643,049 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Germany (continued) Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.50 1/4/13 2,630,000 a 3,516,268 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.75 7/4/34 155,000 a 234,973 Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 4.75 7/4/40 700,000 a 1,091,471 Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 370,000 a,b 484,984 Heidelbergcement, Gtd. Notes EUR 7.50 4/3/20 150,000 a 175,174 Heidelbergcement, Gtd. Notes EUR 8.50 10/31/19 570,000 a 705,760 KFW, Gtd. Notes 3.50 3/10/14 125,000 132,102 Indonesia1.7% Indonesia Government, Notes IDR 11.50 9/15/19 1,930,000,000 a 261,459 Indonesia Government, Notes IDR 11.50 9/15/19 5,000,000,000 a 677,355 Indonesia Government, Sr. Unscd. Bonds, Ser. FR23 IDR 11.00 12/15/12 5,925,000,000 a 712,284 Italy4.1% Finmeccanica, Sr. Notes EUR 4.88 3/24/25 80,000 a 96,506 Italy Buoni Poliennali Del Tesoro, Bonds EUR 3.75 8/1/15 2,680,000 a 3,393,643 Italy Buoni Poliennali Del Tesoro, Bonds EUR 4.25 3/1/20 215,000 a 268,069 Italy Buoni Poliennali Del Tesoro, Bonds EUR 5.00 9/1/40 220,000 a 269,589 Japan11.6% Development Bank of Japan, Govt Gtd. Notes JPY 1.05 6/20/23 27,000,000 a 289,428 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Japan (continued) Japan Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 130,000,000 a 1,424,233 Japan Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 593,750,000 a 7,228,586 Japan Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 224,300,000 a 2,431,976 Luxembourg.5% Enel Finance International, Gtd. Notes 5.70 1/15/13 295,000 b 314,502 Holcim US Finance, Gtd. Notes 6.00 12/30/19 140,000 b 149,619 Mexico1.9% America Movil Sab de CV, Gtd. Notes 5.00 3/30/20 235,000 b 243,971 Mexican Bonos, Bonds, Ser. M 10 MXN 7.75 12/14/17 8,775,000 a 721,511 Mexican Bonos, Bonds, Ser. M 20 MXN 10.00 12/5/24 8,800,000 a 851,283 Netherlands2.3% BMW Finance, Gtd. Notes EUR 3.88 1/18/17 140,000 a 176,163 Diageo Capital, Gtd. Notes EUR 5.50 7/1/13 195,000 a 262,835 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 100,000 a 133,900 Netherlands Government, Bonds EUR 4.00 7/15/18 825,000 a 1,119,689 Netherlands Government, Bonds EUR 4.00 1/15/37 320,000 a 436,434 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 100,000 a 151,504 Norway.2% Yara International ASA, Notes 7.88 6/11/19 150,000 b The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Poland.7% Poland Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 2,205,000 a South Korea.1% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 110,000 a Sweden.6% Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 4,270,000 a United Kingdom3.6% BAT International Finance, Gtd. Notes GBP 6.38 12/12/19 190,000 a 315,493 FCE Bank, Sr. Unscd. Notes EUR 7.13 1/16/12 450,000 a 557,162 Holmes Master Issuer, Ser. 2007-2A, Cl. 3A1 0.38 7/15/21 245,000 c 241,413 National Grid, Sr. Unscd. Notes 6.30 8/1/16 75,000 84,772 Reed Elsevier Investment, Gtd. Notes GBP 7.00 12/11/17 100,000 a 173,778 United Kingdom Gilt, Bonds GBP 4.25 3/7/36 1,205,000 a 1,822,875 United Kingdom Gilt, Bonds GBP 5.00 3/7/12 205,000 a 328,073 United States41.9% AES, Sr. Unscd. Notes 7.75 10/15/15 165,000 167,887 Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 260,000 261,221 Ameristar Casinos, Gtd. Notes 9.25 6/1/14 100,000 105,250 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 215,000 b 283,766 Aramark, Gtd. Notes 8.50 2/1/15 425,000 431,375 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Autozone, Sr. Unscd. Notes 5.75 1/15/15 170,000 188,769 Ball, Gtd. Notes 7.38 9/1/19 295,000 308,275 Bank of America, Sr. Unscd. Notes 4.90 5/1/13 225,000 235,884 Bank of America, Sr. Notes 6.50 8/1/16 220,000 238,389 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 150,000 c 155,475 Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.63 4/12/38 205,000 c 219,320 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 85,000 c 88,882 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 200,000 a 268,888 Cargill, Sr. Unscd. Notes EUR 4.38 4/29/13 200,000 a 260,521 CCO Holdings Capital, Gtd. Notes 7.88 4/30/18 290,000 b 292,900 Chesapeake Energy, Gtd. Bonds EUR 6.25 1/15/17 410,000 a 473,794 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.89 12/10/49 255,000 c 260,404 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 20,000 b 20,000 Clear Channel Worldwide, Gtd. Notes 9.25 12/15/17 345,000 b 348,450 Consol Energy, Gtd. Notes 8.00 4/1/17 185,000 b 191,937 Consol Energy, Gtd. Notes 8.25 4/1/20 150,000 b 157,125 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Consumers Energy, First Mortgage Bonds, Ser. P 5.50 8/15/16 45,000 49,857 Consumers Energy, First Mortgage Bonds, Ser. D 5.38 4/15/13 140,000 152,558 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 305,000 b 319,487 Discovery Communications, Gtd. Notes 5.05 6/1/20 225,000 234,336 Dish DBS, Gtd. Notes 7.75 5/31/15 320,000 331,200 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 145,000 177,784 Echostar DBS, Gtd. Notes 7.13 2/1/16 105,000 105,787 El Paso, Sr. Unscd. Notes 7.00 6/15/17 335,000 334,789 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 175,000 202,924 Enterprise Products Operations, Gtd. Notes 6.13 10/15/39 325,000 325,403 EQT, Sr. Unscd. Notes 8.13 6/1/19 135,000 159,067 Federal Home Loan 5.00 5/1/40 2,579,032 d 2,732,269 Mortgage Corp. 6/1/40 Federal Home Loan 5.50 2/1/40 1,688,579 d 1,814,273 Mortgage Corp. 4/1/40 Federal National 5.00 2/1/40 1,723,001 d 1,825,914 Mortgage Association 6/1/40 Federal National Mortgage Association 5.50 6/1/33 4,170,000 d,e 4,461,900 Federal National 5.50 11/1/39 2,548,905 d 2,742,724 Mortgage Association 6/1/40 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 619,000 681,785 Georgia-Pacific, Gtd. Notes 7.00 1/15/15 120,000 b 121,800 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Georgia-Pacific, Gtd. Notes 7.13 1/15/17 206,000 b 211,150 GMAC Commercial Mortgage Securities, Ser. 2002-C2, Cl. A2 5.39 10/15/38 119,283 121,842 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 310,000 338,675 Gracechurch Mortgage Financing, Ser. 2007-1A, Cl. 3A1 0.54 11/20/56 265,000 b,c,f 258,570 HCA, Sr. Scd. Notes 7.88 2/15/20 640,000 661,600 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 270,000 b 277,425 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 295,000 302,375 JPMorgan Chase & Co., Sr. Unscd. Notes 4.75 5/1/13 225,000 240,190 JPMorgan Chase & Co., Sr. Unscd. Notes EUR 5.25 5/8/13 150,000 a 196,987 JPMorgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 265,000 c 282,429 JPMorgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. A2 5.63 12/5/27 680,000 b 745,460 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.80 3/1/21 25,000 26,752 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 165,000 188,121 Kraft Foods, Sr. Unscd. Notes EUR 6.25 3/20/15 150,000 a 210,244 Lamar Media, Gtd. Notes 6.63 8/15/15 331,000 318,587 Lamar Media, Sr. Sub. Notes 7.88 4/15/18 90,000 b 90,225 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Lear, Gtd. Bonds 7.88 3/15/18 70,000 70,525 Lear, Gtd. Notes 8.13 3/15/20 325,000 327,438 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 185,000 a,b 218,875 Masco, Sr. Unscd. Bonds 7.13 3/15/20 430,000 418,241 Meccanica Holdings USA, Gtd. Notes 7.38 7/15/39 125,000 b 134,232 Merck & Co., Gtd. Notes EUR 5.38 10/1/14 140,000 a 192,714 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 8/12/10 88,657 90,667 Merrill Lynch/ Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6.10 6/12/46 155,000 c 165,166 MGM Resorts International, Sr. Scd. Notes 11.13 11/15/17 315,000 348,863 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.80 6/11/42 35,000 c 36,731 NBC Universal, Notes 6.40 4/30/40 245,000 b 262,610 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 385,000 b 402,324 New Communications Holdings, Sr. Notes 8.25 4/15/17 397,000 b 400,474 News America, Gtd. Notes 6.90 3/1/19 155,000 183,911 NRG Energy, Gtd. Notes 7.38 1/15/17 325,000 322,563 Peabody Energy, Gtd. Notes, Ser. B 6.88 3/15/13 95,000 96,187 Peabody Energy, Gtd. Notes 7.38 11/1/16 210,000 219,713 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 370,000 g 382,025 Philip Morris International, Sr. Unscd. Notes 4.50 3/26/20 100,000 101,769 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 125,000 136,959 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 135,000 156,319 Plains All American Pipeline, Gtd. Notes 4.25 9/1/12 300,000 313,589 Plains All American Pipeline, Gtd. Notes 8.75 5/1/19 65,000 77,711 PNC Funding, Gtd. Notes 3.63 2/8/15 465,000 f 479,155 Procter & Gamble, Sr. Unscd. Notes EUR 5.13 10/24/17 105,000 a 147,027 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 110,000 140,261 Reynolds Group Escrow, Sr. Scd. Notes EUR 7.75 10/15/16 235,000 a,b 284,497 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 355,000 355,888 Sungard Data Systems, Gtd. Notes 10.63 5/15/15 45,000 48,319 Time Warner Cable, Gtd. Debs 6.75 6/15/39 145,000 160,722 Time Warner Cable, Gtd. Notes 8.75 2/14/19 140,000 176,924 U.S. Treasury Bonds 5.38 2/15/31 1,380,000 1,698,047 U.S. Treasury Notes 2.38 9/30/14 1,785,000 f 1,843,989 U.S. Treasury Notes 2.75 2/15/19 3,370,000 3,357,888 Verizon Communications, Sr. Unscd. Notes 6.10 4/15/18 245,000 278,581 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 66,541 67,847 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Wells Fargo & Co., Sr. Unscd. Notes 4.38 1/31/13 225,000 238,008 WM Covered Bond Program, Covered Notes EUR 4.00 9/27/16 235,000 a 297,213 Wrigley WM JR, Sr. Scd. Notes 3.70 6/30/14 380,000 b 384,706 Total Bonds and Notes (cost $94,293,629) Short-Term Investments5.0% U.S. Treasury Bills: 0.07%, 7/22/10 380,000 h 379,973 0.07%, 8/12/10 4,500,000 h 4,499,186 Total Short-Term Investments (cost $4,879,620) Face Amount Covered by Purchased Options.2% Contracts ($) Value ($) Call Options; 10-Year USD LIBOR-BBA, February 2011 @ 3.63 (cost $45,000) 3,000,000 i Other Investment4.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,462,374) 4,462,374 j 16 Investment of Cash Collateral for Securities Loaned.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $340,200) 340,200 j Total Investments (cost $104,020,823) 106.4% Liabilities, Less Cash and Receivables (6.4%) Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar EUREuro GBPBritish Pound IDRIndonesian Rupiah JPYJapaneseYen MXNMexican New Peso PLN Polish Zloty SEKSwedish Krona b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2010, these securities had a total market value of $7,128,142 or 7.3% of net assets. c Variable rate securityinterest rate subject to periodic change. d On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. e Purchased on a forward commitment basis. f Purchased on a delayed delivery basis. g Security, or portion thereof, on loan.At June 30, 2010, the total market value of the funds securities on loan is $325,238 and the total market value of the collateral held by the fund is $340,200. h Held by broker as collateral for open financial futures positions. i Non-income producing security. j Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Foreign/Governmental 47.4 U.S. Treasury 7.0 Corporate Bonds 25.2 Asset/Mortgage-Backed 3.0 U.S. Government Agencies 13.8 Purchased Options .2 Short-Term/ Money Market Investments 9.8  Based on net assets. See notes to financial statements. The Fund 17 STATEMENT OF FINANCIAL FUTURES June 30, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 6/30/2010 ($) Financial Futures Long 10 Year Long Glit 4 723,442 September 2010 13,318 U.S. Treasury 5 Year Notes 11 1,301,867 September 2010 13,379 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF OPTIONS WRITTEN June 30, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 10-Year USD LIBOR-BBA, September 2012 @ 4.47 1,619,000 a (136,459) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 1,365,000 a (135,933) Put Options: 10-Year USD LIBOR-BBA, February 2011 @ 5.36 3,000,000 a (2,903) 10-Year USD LIBOR-BBA, September 2012 @ 4.47 1,619,000 a (53,889) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 1,365,000 a (38,803) (Premiums received $439,125) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $325,238)Note 1(c): Unaffiliated issuers 99,218,249 99,671,575 Affiliated issuers 4,802,574 4,802,574 Cash 325,040 Cash denominated in foreign currencies 99,100 98,805 Dividends and interest receivable 1,377,205 Receivable for investment securities sold 999,970 Unrealized appreciation on forward foreign currency exchange contractsNote 4 497,467 Swaps premium paidNote 4 379,265 Receivable for shares of Beneficial Interest subscribed 313,421 Unrealized appreciation on swap contractsNote 4 205,594 Receivable for futures variation marginNote 4 685 Prepaid expenses 25,610 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(d) 37,333 Payable for investment securities purchased 9,142,662 Outstanding options written, at value (premiums received $439,125)See Statement of Options WrittenNote 4 367,987 Unrealized depreciation on swap contractsNote 4 341,948 Liability for securities on loanNote 1(c) 340,200 Unrealized depreciation on forward foreign currency exchange contractsNote 4 129,470 Payable for shares of Beneficial Interest redeemed 110,360 Accrued expenses 39,503 Net Assets ($) Composition of Net Assets ($): Paid-in capital 93,893,090 Accumulated undistributed investment incomenet 255,991 Accumulated net realized gain (loss) on investments 3,282,213 Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions (including $26,697 net unrealized appreciation on financial futures) 756,454 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 4,726,597 510,179 92,950,972 Shares Outstanding 222,745 24,058 4,378,730 Net Asset Value Per Share ($) See notes to financial statements. The Fund 19 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Interest 1,858,165 Dividends; Affiliated issuers 1,836 Income from securities lendingNote 1(c) 278 Total Income Expenses: Investment advisory feeNote 3(a) 160,802 Legal fees 36,711 Accounting and administration feesNote 3(a) 36,000 Custodian feesNote 3(d) 27,699 Registration fees 23,014 Auditing fees 15,428 Shareholder servicing costsNote 3(d) 11,500 Prospectus and shareholders reports 8,873 Administrative service feesNote 3(b) 3,614 Trustees fees and expensesNote 3(e) 2,266 Distribution feesNote 3(c) 771 Loan commitment feesNote 2 592 Interest expenseNote 2 101 Miscellaneous 21,534 Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) (84,185) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 1,475,038 Net realized gain (loss) on options transactions (14,148) Net realized gain (loss) on financial futures 66,405 Net realized gain (loss) on swap transactions 141,650 Net realized gain (loss) on forward foreign currency exchange contracts 5,073,506 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (4,362,667) Net unrealized appreciation (depreciation) on options transactions 163,551 Net unrealized appreciation (depreciation) on financial futures (305,822) Net unrealized appreciation (depreciation) on swap transactions (248,915) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (148,303) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 a Operations ($): Investment incomenet 1,595,559 2,617,912 Net realized gain (loss) on investments 6,742,451 (751,113) Net unrealized appreciation (depreciation) on investments (4,902,156) 6,469,557 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A shares (47,378) (94) Class C Shares (4,243) (88) Class I Shares (1,643,734) (1,670,497) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A shares 4,787,214 10,000 Class C Shares 501,700 10,000 Class I Shares 27,378,227 27,004,753 Dividends reinvested: Class A shares 46,081  Class C Shares 4,054  Class I Shares 1,577,387 1,513,437 Cost of shares redeemed: Class A shares (118,433)  Class C Shares (7,003)  Class I Shares (10,651,712) (5,683,103) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 72,929,734 43,408,970 End of Period Undistributed investment incomenet 255,991 355,787 The Fund 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 a Capital Share Transactions: Class A Shares sold 225,666 478 Shares issued for dividends reinvested 2,175  Shares redeemed (5,574)  Net Increase (Decrease) in Shares Outstanding Class C Shares sold 23,718 478 Shares issued for dividends reinvested 192  Shares redeemed (330)  Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,291,364 1,382,640 Shares issued for dividends reinvested 74,710 78,752 Shares redeemed (505,359) (286,414) Net Increase (Decrease) in Shares Outstanding a The fund commenced offering three classes of shares. Effective September 1, 2009, the existing shares were redesignated Class I and effective December 2, 2009, the fund added Class A and Class C shares. See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended Class A Shares (Unaudited) December 31, 2009 a Per Share Data ($): Net asset value, beginning of period 20.73 20.92 Investment Operations: Investment incomenet b .29 .08 Net realized and unrealized gain (loss) on investments .60 (.07) Total from Investment Operations .89 .01 Distributions: Dividends from investment incomenet (.40) (.20) Net asset value, end of period 21.22 20.73 Total Return (%) c,d 4.31 .03 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 1.14 .98 Ratio of net expenses to average net assets e .90 .90 Ratio of net investment income to average net assets e 3.10 4.40 Portfolio Turnover Rate d 93.20 131.97 f Net Assets, end of period ($ x 1,000) 4,727 10 a From December 2, 2009 (commencement of initial offering) to December 31, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended December 31, 2009 was 111.36%. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2010 Year Ended Class C Shares (Unaudited) December 31, 2009 a Per Share Data ($): Net asset value, beginning of period 20.73 20.92 Investment Operations: Investment incomenet b .25 .06 Net realized and unrealized gain (loss) on investments .56 (.07) Total from Investment Operations .81 (.01) Distributions: Dividends from investment incomenet (.33) (.18) Net asset value, end of period 21.21 20.73 Total Return (%) c,d 3.93 (.03) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e 2.86 1.73 Ratio of net expenses to average net assets e 1.65 1.65 Ratio of net investment income to average net assets e 2.58 3.65 Portfolio Turnover Rate d 93.20 131.97 f Net Assets, end of period ($ x 1,000) 510 10 a From December 2, 2009 (commencement of initial offering) to December 31, 2009. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The portfolio turnover rate excluding mortgage dollar transactions for the period ended December 31, 2009 was 111.36%. See notes to financial statements. 24 Six Months Ended June 30, 2010 Year Ended December 31, Class I Shares (Unaudited) 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 20.72 18.53 18.73 18.60 18.28 19.64 Investment Operations: Investment incomenet b .41 .91 .86 .85 .70 .75 Net realized and unrealized gain (loss) on investments .51 1.90 .53 (.06) c .22 (.04) Total from Investment Operations .92 2.81 1.39 .79 .92 .71 Distributions: Dividends from investment incomenet (.41) (.62) (1.59) (.66) (.60) (2.07) Net asset value, end of period 21.23 20.72 18.53 18.73 18.60 18.28 Total Return (%) 4.46 d 15.48 7.50 4.30 5.09 3.64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .86 e .92 1.02 .91 .81 .77 Ratio of net expenses to average net assets .65 e .65 .65 .65 f .65 f .65 f Ratio of net investment income to average net assets 3.99 e 4.62 4.52 4.54 3.79 3.75 Portfolio Turnover Rate 93.20 d 131.97 g 190 g 274 g,h 152 g,h 181 g,h Net Assets, end of period ($ x 1,000) 92,951 72,910 43,409 40,833 41,660 70,168 a The fund commenced offering three classes of shares on December 2, 2009. Effective September 1, 2009, the existing shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Amount includes litigation proceeds received by the fund of $.01 for the year ended December 31, 2007. d Not annualized. e Annualized. f Includes the funds share of the The Standish Mellon Global Fixed Income Portfolios (the Portfolio) allocated expenses. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2009, 2008 , 2007, 2006 and 2005 were 111.36%, 116%, 128%, 122% and 167%, respectively. h On October 25, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securties and cash in exchange for its interests in the Portfolio. Effective October 26, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for 2007.The amounts shown for 2005-2006 are ratios for the Portfolio. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus/Standish Global Fixed Income Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering twelve series, including the fund. The funds investment objective seeks to maximize total return while realizing a market level of income, consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A shares are subject to a sale charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (CDSC) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or investment account or relationship at such institution, and bear no distribution or shareholder services fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of June 30, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 478 Class A and Class C shares of the fund. 26 The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 28 Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed  261,221  Commercial Mortgage-Backed  2,234,223  Corporate Bonds   24,773,768  Foreign Government  46,398,921  Mutual Funds 4,802,574   Residential Mortgage-Backed  499,983  U.S. Government Agencies/ Mortgage-Backed  13,577,080  U.S. Treasury  11,779,083  Other Financial Instruments: Forward Foreign Currency Exchange Contracts   497,467  The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) (continued) Futures    Purchased Options   Swaps    Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts    Swaps    Written Options    See Statement of Investments for country and industry classification.  Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes 30 in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010,The Bank of New York Mellon earned $150 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 37,825,340 4,462,374 Dreyfus Institutional Cash Advantage Fund 5,675,288 340,200 .3 Total 43,500,628 4,802,574 (e) Concentration of Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt securitys price to fall, potentially lowering the funds share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared 32 and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $3,030,893 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $2,830,391 of the carryover expires in fiscal 2010 and $200,502 expires in fiscal 2014. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $1,670,679. The tax character of current year distributions will be determined at the end of the current fiscal year. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2010, was approximately $14,400 with a related weighted average annualized interest rate of 1.42%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the funds average daily net assets and is payable monthly. The Manager had undertaken from January 1, 2010 through June 30, 2010 to reduce the investment advisory fee paid by the fund, to the extent that the funds aggregate annual expenses, (exclusive of taxes, brokerage fees, Rule 12b-1 distribution plan fees, shareholder services plan fees, interest on borrowings, commitment fees and extraordinary expenses), do not exceed an annual rate of .65% of the value of the funds average daily net assets. This undertaking by the Manager is voluntary and may be terminated at any time. The reduction in investment advisory fee, pursuant to the undertaking, amounted to $84,185 during the year ended June 30, 2010. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. During 34 the period ended June 30, 2010, the fund was charged $36,000 for administration and fund accounting services pursuant to the agreement. During the period ended June 30, 2010, the Distributor retained $86 from commissions earned on sales of the funds Class A shares and $50 from CDSCs on redemptions of the funds Class C shares. (b) The fund pays administrative service fees for Class I shares.These fees are paid to affiliated or unaffiliated retirement plans, omnibus accounts and platform administrators and other entities (Plan Administrators) that provide record keeping and/or other administrative support services to accounts, retirement plans and their participants. As compensation for such services, Class I shares pay each Plan Administrator an administrative service fee in an amount of up to .15% (on an annualized basis) of their average daily net assets attributable to Class I shares that are held in accounts serviced by such Plan Administrator. During the period ended June 30, 2010, Class I shares was charged $3,614. The funds adviser or its affiliates may pay additional compensation from their own resources to Plan Administrators and other entities for administrative services, as well as in consideration of marketing or other distribution-related services. These payments may provide an incentive for these entities to actively promote the fund or cooperate with the distributors promotional efforts. (c) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets. During the period ended June 30, 2010, Class C shares were charged $771 pursuant to the Plan. (d) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2010, Class A and Class C shares were charged $1,695 and $257, respectively, pursuant to the Shareholder Services Plan. Under its terms, the Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not interested persons of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Plan or Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $2,687 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $506 pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $27,699 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $30,414, Rule 12b-1 distribution plan fees $260, shareholder 36 services plan fees $901, custodian fees $19,526, chief compliance officer fees $4,113 and transfer agency per account fees $1,620, which are offset against an expense reimbursement currently in effect in the amount of $19,501. (e) Effective January 1, 2010, eachTrustee who is not an interested person of the Trust (as defined in the Act) received $60,000 per annum, plus $7,000 per joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc.,The Dreyfus/Laurel Funds Trust,The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-end Funds) attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and $2,000 for Board meetings and separate committee meetings attended that are conducted by tele-phone.The Board Group Open-end Funds also reimburse each Trustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses.With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-end Funds and Dreyfus High Yield Strategies Fund, the $2,500 or $2,000 fee, as applicable, is allocated between the Board Group Open-end Funds and Dreyfus HighYield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward con- The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) tracts, financial futures, options transactions and swap transactions, during the period ended June 30, 2010, amounted to $101,728,226 and $73,029,863, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of June 30, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 377,376 Interest rate risk (664,958) Foreign exchange risk 6 497,467 Foreign exchange risk 7 (129,470) Credit risk 4 2,211 Credit risk 5 (44,977) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Outstanding options purchased, at value. 3 Outstanding options written, at value. 4 Unrealized appreciation on swap contracts. 5 Unrealized depreciation on swap contracts. 6 Unrealized appreciation on forward foreign currency exchange contracts. 7 Unrealized depreciation on forward foreign currency exchange contracts. 38 The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 8 Options 9 Contracts 10 Swaps 11 Total Interest rate 66,405 (2,525)  48,737 Foreign exchange  (11,623) 5,073,506  Credit    92,913 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 12 Forward Underlying risk Futures Options Contracts Swaps Total Interest rate (305,822) 163,551  (124,155) Foreign exchange   (148,303)  Credit    (124,760) Total Statement of Operations location: 8 Net realized gain (loss) on financial futures. 9 Net realized gain (loss) on options transactions. 10 Net realized gain (loss) on forward foreign currency exchange contracts. 11 Net realized gain (loss) on swap transactions. 12 Net unrealized appreciation (depreciation) on financial futures, options transactions, forward foreign currency exchange contracts and swap transactions. During the period ended June 30, 2010, the following summarizes the average market value and percentage of average net assets: Value ($) Average Net Assets (%) Interest rate futures contracts 10,515,237 12.97 Interest rate options contracts 418,917 .52 Forward contracts 55,741,061 68.76 During the period ended June 30, 2010, the following summarizes the average notional value and percentage of average net assets: Value ($) Average Net Assets (%) Interest rate swap contracts 11,059,910 13.64 Credit default swap contracts 2,597,707 3.20 The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at June 30, 2010 are set forth in the Statement of Financial Futures. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund 40 realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended June 30, 2010: Face Amount Covered by Premiums Options Written: Contracts ($) Received ($) Contracts outstanding December 31, 2009 5,968,000 394,125 Contracts written 3,000,000 45,000 Contracts outstanding June 30, 2010 The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 7/1/2010 840,561 1,022,290 1,027,882 5,592 Sales: Proceeds ($) Australian Dollar, Expiring 7/30/2010 810,000 700,601 679,325 21,276 Brazilian Real, Expiring 7/30/2010 2,800,000 1,546,449 1,541,384 5,065 British Pound, Expiring 7/30/2010 680,000 1,005,516 1,015,972 (10,456) British Pound, Expiring 7/30/2010 1,235,000 1,848,551 1,845,184 3,367 42 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Canadian Dollar, Expiring 7/30/2010 400,000 383,840 375,675 8,165 Euro, Expiring 7/30/2010 6,830,000 8,454,311 8,353,310 101,001 Euro, Expiring 7/30/2010 6,770,000 8,371,105 8,279,928 91,177 Euro, Expiring 7/30/2010 510,000 627,473 623,746 3,727 Euro, Expiring 7/30/2010 10,963,000 13,570,111 13,408,101 162,010 Euro, Expiring 7/30/2010 3,120,000 3,864,650 3,815,860 48,790 Euro, Expiring 7/30/2010 500,000 616,225 611,516 4,709 Euro, Expiring 7/30/2010 850,000 1,033,906 1,039,577 (5,671) Indonesian Rupiah, Expiring 7/30/2010 14,895,595,000 1,630,964 1,634,813 (3,849) Japanese Yen, Expiring 7/30/2010 7,755,000 86,797 87,754 (957) Japanese Yen, Expiring 7/30/2010 340,520,000 3,812,744 3,853,252 (40,508) Japanese Yen, Expiring 7/30/2010 95,770,000 1,072,813 1,083,713 (10,900) Japanese Yen, Expiring 7/30/2010 186,080,000 2,084,533 2,105,642 (21,109) Japanese Yen, Expiring 7/30/2010 314,398,000 3,521,641 3,557,661 (36,020) Mexican New Peso, Expiring 7/30/2010 19,340,000 1,517,256 1,490,783 26,473 Polish Zloty, Expiring 7/30/2010 2,270,000 680,374 667,718 12,656 Swedish Krona, Expiring 7/30/2010 4,640,000 598,524 595,065 3,459 Gross Unrealized Appreciation Gross Unrealized Depreciation The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a 44 floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the coun-terparty over the contracts remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the funds exposure to the counterparty.The following summarizes open interest rate swaps entered into by the fund at June 30, 2010: Unrealized Notional Reference (Pay)/Receive Appreciation Amount ($) Entity/Currency Counterparty Fixed Rate (%) Expiration (Depreciation) ($) 8,180,000 CAD6 Month Libor Merrill Lynch (1.79) 3/25/2012 (72,363) 1,895,000 CAD6 Month Libor Merrill Lynch 3.74 3/25/2020 68,546 3,445,000 USD6 Month Libor Citibank (3.68) 5/5/2020 (224,608) 1,570,000 USD3 Month Libor JP Morgan 3.29 11/24/2018 61,687 360,000 GBP6 Month Libor JP Morgan 6.30 6/18/2011 27,852 219,000,000 JPY6 Month Yenibor JP Morgan 1.36 1/19/2012 45,298 Gross Unrealized Appreciation Gross Unrealized Depreciation The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring.The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected on the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the 46 same referenced entity or entities. The following summarizes open credit default swaps entered into by the fund at June 30, 2010: (Pay) Upfront Receive Implied Premiums Unrealized Reference Notional Fixed Credit Market Receivable Appreciation Obligation Amount ($) 2 Rate (%) Spread 3 Value ($) (Payable) ($) (Depreciation) ($) Purchase Contracts: 1 Dow Jones CDX.NA.HY.14 Index 6/20/2015  1,605,000 a (5.00) 646 87,109 88,862 (1,753) Dow Jones CDX.NA.HY.14 Index 6/20/2015  1,615,000 b (5.00) 646 87,653 85,442 2,211 Dow Jones CDX.NA.HY.14 Index 6/20/2015  1,670,000 c (5.00) 646 90,637 114,407 (23,770) Dow Jones CDX.NA.HY.14 Index 6/20/2015  1,310,000 c (5.00) 646 71,099 90,553 (19,454) Gross Unrealized Appreciation Gross Unrealized Depreciation  Expiration Date Counterparties: a UBS AG b JP Morgan c Citibank 1 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 2 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 3 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative.The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement.Wider credit spreads represent a deterioration of the referenced entity's credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement.A credit spread identified as Defaulted indicates a credit event has occurred for the referenced entity. The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) GAAP includes required disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. There are amendments, which require additional disclosures about the current status of the payment/performance risk of a guarantee.All changes to accounting policies have been made in accordance with these amendments and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note. At June 30, 2010, accumulated net unrealized appreciation on investments was $453,326, consisting of $2,598,842 gross unrealized appreciation and $2,145,516 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 48 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on February 9, 2010, the Board considered the re-approval of the funds Investment Advisory Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and certain administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund, as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive compliance infrastructure.The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. The Fund 49 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional global income funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional global income funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds total return performance was above or at the Performance Group and Performance Universe medians for the one-, two-, three-, four-, five- and ten-year periods ended December 31, 2009.The Board members also noted that the funds yield performance was variously above and below the Performance Group and Performance Universe medians for the ten one-year periods ended December 31 (2000-2009).The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Lipper data presenting the funds actual management fees included fees paid by the fund, as calculated by Lipper, for administrative services provided by The Bank of NewYork Mellon, the Trusts administrator. Such reporting was necessary, according to Lipper, to allow the Board to compare the funds advisory fees to those peers that include administrative fees within a combined management (investment advisory and administrative) fee. The funds actual management fee and expense ratio also reflected a waiver by the Manager. A representative of the Manager informed the Board members that the Manager had been limiting the 50 funds total expense ratio (excluding Rule 12b-1 fees, shareholder services fees, brokerage commissions, taxes and extraordinary expenses) to 0.65% of the funds average daily net assets and that such limitation was voluntary and could be terminated at any time.The Board noted that the funds contractual management fee was below the Expense Group median and that, taking into account the waiver, the fund did not pay a management fee for the reporting period.The Board members also noted that the funds expense ratio was below the Expense Group and Expense Universe medians. Representatives of the Manager noted that there were no other funds managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund (the Similar Accounts). The Managers representatives explained the nature of the Similar Accounts and the differences, from the Managers perspective, in providing services to such Similar Accounts as compared to managing and providing services to the fund. The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The The Fund 51 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which,like the con-sultant,found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund. The Board members also considered potential benefits to the Manager from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager.The Board also noted the fee waiver arrangement and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager are adequate and appropriate. The Board was satisfied with the funds performance. 52 The Board concluded, taking into account the fee waiver, that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative performance, expense and manage- ment fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 53 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 17 Statement of Financial Futures 17 Statement of Options Written 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 43 Information About the Review and Approval of the Funds Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus/Standish International Fixed Income Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus/Standish International Fixed Income Fund, covering the six-month period from January 1, 2010, through June 30, 2010. After posting solid gains over the first quarter of 2010, the financial markets encountered renewed volatility in the second quarter, which caused some of the bond markets higher yielding sectors to erase their previous gains and end the reporting period lower than where they began. Conversely, traditional safe havens such as U.S. Treasury securities gained value as investors became more risk-averse. The second-quarter swoon occurred despite continued U.S. economic growth, as manufacturing activity improved and unemployment began to moderate in a recovery that has so far proved sustainable but milder than historical averages. Indeed, many of the headlines that spooked investors emanated from overseas markets, including a sovereign debt crisis in Europe. Despite recent headlines about the current state of the U.S. economy, we still believe that it is unlikely that well encounter a double-dip recession. Instead, we expect current financial strains to ease and the domestic economy to expand at a moderate pace over the second half of the year. However, we currently see a number of downside risks that could result in volatility over the short term, which is why we still believe that a long-term investment focus with an emphasis on higher quality bonds may be advisable for many investors. As always, your financial advisor can help you assess both the risks and opportunities provided by the financial markets in this investment climate. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through June 30, 2010, as provided by David Leduc, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2010, Dreyfus/Standish International Fixed Income Funds Class I shares achieved a total return of 3.67%. 1 In comparison, the Barclays Capital Global Aggregate ex-U.S. Index (Hedged) (the Index), the funds benchmark, achieved a total return of 3.11% for the same period. 2 After rallying during much of the reporting period, higher yielding sectors of the international bond market suffered heightened volatility when investors began to question the sustainability of the global economic recovery.The fund produced higher returns than its benchmark for the reporting period overall, primarily due to an investment position that profited from the decline of the euro relative to the U.S. dollar.The funds relatively long average duration also supported its relative performance. The Funds Investment Approach The fund seeks to maximize total return while realizing a market level of income, consistent with preserving principal and liquidity, by normally investing at least 80% of its assets in fixed income securities.The fund also normally invests at least 65% of its assets in non-U.S. dollar-denominated fixed-income securities of foreign governments and companies located in various countries, including emerging markets. The funds investments may include non-U.S. high-grade and medium-grade government, corporate, mortgage-backed, asset-backed, high yield and emerging market debt securities. To protect the U.S. dollar value of the funds assets, we hedge most, but not necessarily all, of the portfolios foreign currency exposure. The fund emphasizes rotation among undervalued countries, sectors, securities and currencies. In particular, we focus on securities with the most potential for added value, i.e., those involving potential for credit upgrades and unique structural characteristics.To identify these securities, we use macroeconomic research and quantitative analysis to allocate assets among countries and currencies based on a comparative evaluation The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) of interest and inflation rate trends, government fiscal/monetary policy and credit quality of government debt. Renewed Uncertainty Derailed Bond Markets Sustained growth in the emerging markets and, to a lesser degree, the United States supported a global economic recovery during the first quarter of 2010.The economic rebound was fueled, in part, by historically low short-term interest rates from the worlds central banks and massive government stimulus programs. Improving economic conditions helped lift the prices of higher yielding securities, including investment-grade and high yield corporate bonds. In contrast, sovereign debt securities lagged market averages as investors favored riskier investments. However, investor sentiment changed sharply when a number of developments brought the economic recovery into question. Greece found itself unable to finance a heavy debt load, requiring intervention from the International Monetary Fund and the European Union. Meanwhile, surging property values in China kindled local inflation fears, and investors grew concerned that remedial measures might constrain regional growth. In the United States, retail sales, employment and housing data sent mixed signals regarding the strength and sustainability of the domestic recovery. These developments caused the euro to decline relative to most major currencies, including the U.S. dollar. In addition, higher yielding market sectors lost value, giving back a portion of the reporting periods previous gains. Many sovereign debt securities, which historically have fared well during economic downdrafts, also suffered due to the European debt crisis. Fund Strategies Helped Cushion Volatility Although the fund was affected by these developments, several strategies helped it produce higher returns than its benchmark. Chief among them was a short position in the euro that enabled the fund to profit from the currencys weakness relative to the U.S. dollar. Moreover, the fund benefited from exposure to local currencies in emerging markets, such as Mexico, Indonesia and Poland.The funds interest-rate strategies also added value, as a relatively long average duration in the United States and Germany helped the fund capture the benefits of falling long-term rates and steady short-term rates in those markets. 4 Our emphasis on investment-grade corporate bonds in the United States and Europe generated strong results early in the reporting period, and we later trimmed those positions when they had reached higher valuations. The fund also received positive contributions to performance from high yield corporate bonds, where an emphasis on double-B rated credits over more speculative triple-C rated bonds supported returns. Maintaining a Disciplined Approach to Security Selection As of the reporting periods end, we believe that the global economy is unlikely to fall into another recession, but the continued expansion probably will remain slower and choppier than most previous recoveries. Indeed, mixed economic signals could lead to continued market volatility among riskier assets. Therefore, while we have maintained exposure to higher yielding market sectors, especially corporate bonds, we have established more modestly overweighted positions in these areas in light of todays uncertain economic climate. July 15, 2010 Foreign bonds are subject to special risks including exposure to currency fluctuations, changing political and economic conditions, and potentially less liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuers perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the funds performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Global Aggregate ex-U.S. Index (Hedged) is designed to measure the performance of global investment-grade, fixed-rate debt markets, excluding the United States, hedged into U.S. dollars. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish International Fixed Income Fund from January 1, 2010 to June 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2010 Expenses paid per $1,000  $3.64 Ending value (after expenses) $1,036.70 Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2010 Expenses paid per $1,000  $3.61 Ending value (after expenses) $1,021.22  Expenses are equal to the funds annualized expense ratio of .72% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) 6 STATEMENT OF INVESTMENTS June 30, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes95.8% Rate (%) Date Amount ($) Value ($) Australia3.5% Australian Government, Sr. Unscd. Notes AUD 5.25 8/15/10 2,450,000 a 2,063,944 Queensland Treasury, Govt Gtd. Bonds, Ser. 13G AUD 6.00 8/14/13 1,865,000 a 1,621,718 Belgium.3% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 130,000 a Bermuda.1% Holcim Capital, Gtd. Notes 6.88 9/29/39 120,000 b Brazil1.7% Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/17 370,000 a Canada3.0% Bombardier, Sr. Notes 7.75 3/15/20 410,000 b 427,425 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 1,165,000 a 1,709,290 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 635,000 779,237 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 205,000 262,766 Finland.6% Aktia Real Estate, Bonds EUR 4.13 6/11/14 450,000 a France.7% Electricite De France, Sr. Unscd. Notes EUR 5.00 5/30/14 150,000 a 203,904 GDF Suez, Sr. Unscd. Notes EUR 6.25 1/24/14 95,000 a 132,669 PPR, Sr. Unscd. Notes EUR 8.63 4/3/14 155,000 a 228,926 Veolia Environnement, Sr. Unscd. Notes EUR 6.75 4/24/19 150,000 a 224,127 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Germany23.7% Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 3.75 1/4/19 2,425,000 a 3,273,121 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.25 1/4/14 1,920,000 a 2,610,990 Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 4.25 7/4/18 4,650,000 a 6,490,490 Bundesrepublik Deutschland, Bonds, Ser. 03 EUR 4.75 7/4/34 435,000 a 659,441 Bundesrepublik Deutschland, Bonds, Ser. 08 EUR 4.75 7/4/40 930,000 a 1,450,098 Bundesrepublik Deutschland, Bonds, Ser. 02 EUR 5.00 7/4/12 6,680,000 a 8,884,802 Eurohypo, Bonds, Ser. 2212 EUR 4.50 1/21/13 430,000 a,b 563,630 Heidelbergcement, Gtd. Notes EUR 7.50 4/3/20 150,000 a 175,174 Heidelbergcement, Gtd. Notes EUR 8.50 10/31/19 720,000 a 891,486 Indonesia1.9% Indonesia Government, Notes IDR 11.50 9/15/19 6,000,000,000 a 812,826 Indonesia Government, Notes IDR 11.50 9/15/19 2,220,000,000 a 300,746 Indonesia Government, Sr. Unscd. Bonds, Ser. FR23 IDR 11.00 12/15/12 7,436,000,000 a 893,931 Italy6.7% Italy Buoni Poliennali Del Tesoro, Bonds EUR 3.75 8/1/15 4,820,000 a 6,103,492 Italy Buoni Poliennali Del Tesoro, Bonds EUR 5.00 9/1/40 805,000 a 986,452 Japan10.5% Development Bank of Japan, Govt Gtd. Notes JPY 1.05 6/20/23 11,000,000 a 117,915 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Japan (continued) Development Bank of Japan, Govt Gtd. Notes JPY 1.70 9/20/22 263,000,000 a 3,065,167 Japan Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 93,000,000 a 1,018,874 Japan Government, Sr. Unscd. Bonds, Ser. 11 JPY 1.70 6/20/33 318,400,000 a 3,452,257 Japan Government, Sr. Unscd. Bonds, Ser. 288 JPY 1.70 9/20/17 285,900,000 a 3,480,679 Luxembourg.7% Enel Finance International, Gtd. Notes 5.13 10/7/19 245,000 b 246,542 Finmeccanica, Gtd. Bonds EUR 5.25 1/21/22 280,000 a 352,273 Holcim US Finance, Gtd. Notes 6.00 12/30/19 170,000 b 181,680 Mexico2.0% America Movil Sab de CV, Gtd. Notes 5.00 3/30/20 290,000 b 301,070 Mexican Bonos, Bonds, Ser. M 10 MXN 7.75 12/14/17 18,235,000 a 1,499,345 Mexican Bonos, Bonds, Ser. M 20 MXN 10.00 12/5/24 3,780,000 a 365,665 Netherlands6.1% BMW Finance, Gtd. Notes EUR 3.88 1/18/17 350,000 a 440,407 Daimler International Finance, Gtd. Notes, Ser. 6 EUR 6.88 6/10/11 240,000 a 307,255 Diageo Capital, Gtd. Notes EUR 5.50 7/1/13 240,000 a 323,489 E.ON International Finance, Gtd. Notes EUR 4.88 1/28/14 140,000 a 187,460 E.ON International Finance, Gtd. Notes EUR 5.50 10/2/17 175,000 a 246,219 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Netherlands (continued) Elsevier Finance, Gtd. Notes EUR 6.50 4/2/13 150,000 a 204,739 Netherlands Government, Bonds EUR 4.00 7/15/18 1,030,000 a 1,397,915 Netherlands Government, Bonds EUR 4.00 1/15/37 2,190,000 a 2,986,845 RWE Finance, Gtd. Notes EUR 6.63 1/31/19 250,000 a 378,761 Poland.8% Poland Government, Bonds, Ser. 0413 PLN 5.25 4/25/13 2,695,000 a South Korea.2% Export-Import Bank of Korea, Sr. Unscd. Notes EUR 5.75 5/22/13 155,000 a Spain2.9% Spanish Government, Bonds EUR 4.40 1/31/15 2,450,000 a Supranational.6% European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 a Sweden1.3% Swedish Government, Bonds, Ser. 1050 SEK 3.00 7/12/16 6,475,000 a 861,939 Swedish Government, Bonds, Ser. 1052 SEK 4.25 3/12/19 3,295,000 a 477,400 United Kingdom7.7% FCE Bank, Sr. Unscd. Notes EUR 7.13 1/16/12 600,000 a 742,883 Holmes Master Issuer, Ser. 2007-2A, Cl. 3A1 0.38 7/15/21 280,000 c 275,901 National Grid, Sr. Unscd. Notes 6.30 8/1/16 105,000 118,681 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United Kingdom (continued) National Grid, Sr. Unscd. Notes EUR 5.00 7/2/18 275,000 a 367,004 United Kingdom Gilt, Bonds GBP 2.25 3/7/14 585,000 a 893,485 United Kingdom Gilt, Bonds GBP 4.25 3/7/36 1,875,000 a 2,836,424 United Kingdom Gilt, Bonds GBP 4.50 3/7/19 1,785,000 a 2,928,189 United States20.8% AES, Sr. Unscd. Notes 7.75 10/15/15 190,000 193,325 Ally Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.45 5/15/14 320,000 321,503 Ameristar Casinos, Gtd. Notes 9.25 6/1/14 240,000 252,600 Aramark, Gtd. Notes 8.50 2/1/15 505,000 d 512,575 Autozone, Sr. Unscd. Notes 5.75 1/15/15 180,000 199,873 Ball, Gtd. Notes 7.38 9/1/19 365,000 381,425 Bank of America, Sr. Unscd. Notes 7.38 5/15/14 390,000 437,467 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 55,000 c 57,008 Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.63 4/12/38 250,000 c 267,464 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 500,000 c 522,836 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 245,000 a 329,388 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Cargill, Sr. Unscd. Notes EUR 4.38 4/29/13 200,000 a 260,521 CCO Holdings Capital, Gtd. Notes 7.88 4/30/18 380,000 b 383,800 Chesapeake Energy, Gtd. Bonds EUR 6.25 1/15/17 292,000 a 337,434 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.89 12/10/49 325,000 c 331,888 Consol Energy, Gtd. Notes 8.00 4/1/17 240,000 b 249,000 Consol Energy, Gtd. Notes 8.25 4/1/20 180,000 b 188,550 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 375,000 b 392,812 Discovery Communications, Gtd. Notes 5.05 6/1/20 255,000 265,580 Dish DBS, Gtd. Notes 7.75 5/31/15 395,000 408,825 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 165,000 202,306 Echostar DBS, Gtd. Notes 7.13 2/1/16 135,000 136,013 El Paso, Sr. Unscd. Notes 7.00 6/15/17 410,000 409,741 Energy Transfer Partners, Sr. Unscd. Notes 8.50 4/15/14 220,000 255,105 Enterprise Products Operations, Gtd. Notes 6.13 10/15/39 190,000 190,236 EQT, Sr. Unscd. Notes 8.13 6/1/19 155,000 182,633 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 705,000 776,507 Georgia-Pacific, Gtd. Notes 7.00 1/15/15 145,000 b 147,175 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) GMAC Commercial Mortgage Securities, Ser. 2002-C2, Cl. A2 5.39 10/15/38 149,103 152,302 Goodyear Tire & Rubber, Sr. Unscd. Notes 10.50 5/15/16 440,000 480,700 Gracechurch Mortgage Financing, Ser. 2007-1A, Cl. 3A1 0.54 11/20/56 285,000 b,c 278,085 HCA, Sr. Scd. Notes 7.88 2/15/20 190,000 196,413 Ipalco Enterprises, Sr. Scd. Notes 7.25 4/1/16 330,000 b 339,075 Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 370,000 379,250 JPMorgan Chase & Co., Sr. Unscd. Notes 4.75 5/1/13 280,000 298,904 JPMorgan Chase & Co., Sr. Unscd. Notes EUR 6.13 4/1/14 200,000 a 273,295 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.80 3/1/21 40,000 42,803 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 170,000 193,822 Kraft Foods, Sr. Unscd. Notes EUR 6.25 3/20/15 255,000 a 357,415 Lamar Media, Gtd. Notes 6.63 8/15/15 426,000 410,025 Lamar Media, Sr. Sub. Notes 7.88 4/15/18 110,000 b 110,275 Lear, Gtd. Bonds 7.88 3/15/18 85,000 85,638 Lear, Gtd. Notes 8.13 3/15/20 370,000 372,775 Levi Strauss & Co., Sr. Unscd. Notes EUR 7.75 5/15/18 240,000 a,b 283,946 Masco, Sr. Unscd. Bonds 7.13 3/15/20 510,000 496,054 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) Merck & Co., Gtd. Notes EUR 5.38 10/1/14 200,000 a 275,305 Merrill Lynch Mortgage Trust, Ser. 2005-CIP1, Cl. A2 4.96 8/12/10 115,639 118,261 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6.10 6/12/46 185,000 c 197,134 MGM Resorts International, Sr. Scd. Notes 11.13 11/15/17 400,000 443,000 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 500,000 b 522,499 New Communications Holdings, Sr. Notes 8.25 4/15/17 486,000 b 490,253 News America, Gtd. Notes 6.90 3/1/19 220,000 261,035 NRG Energy, Gtd. Notes 7.38 1/15/17 400,000 397,000 Peabody Energy, Gtd. Notes, Ser. B 6.88 3/15/13 120,000 121,500 Peabody Energy, Gtd. Notes 7.38 11/1/16 255,000 266,794 Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 470,000 d 485,275 Philip Morris International, Sr. Unscd. Notes 4.50 3/26/20 485,000 493,578 PNC Funding, Gtd. Notes 3.63 2/8/15 460,000 474,002 Procter & Gamble, Sr. Unscd. Notes EUR 5.13 10/24/17 135,000 a 189,034 Reynolds Group Escrow, Sr. Scd. Notes EUR 7.75 10/15/16 305,000 a,b 369,240 Roche Holdings, Gtd. Notes EUR 5.63 3/4/16 130,000 a 184,156 Staples, Gtd. Notes 9.75 1/15/14 340,000 417,390 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 590,000 591,475 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) United States (continued) U.S. Treasury, Notes 2.75 2/15/19 1,080,000 1,076,118 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 82,269 83,884 Willis North America, Gtd. Notes 7.00 9/29/19 128,000 137,663 Windstream, Gtd. Notes 7.88 11/1/17 305,000 299,281 WM Covered Bond Program, Covered Notes EUR 4.00 9/27/16 285,000 a 360,450 Wrigley WM JR, Sr. Scd. Notes 3.70 6/30/14 430,000 b 435,325 Total Bonds and Notes (cost $101,633,441) Short-Term Investments.8% U.S. Treasury Bills 0.11%, 7/22/10 (cost $867,946) 868,000 e Face Amount Covered by Purchased Options.1% Contracts ($) Value ($) Call Options 10-Year USD LIBOR-BBA, February 2011 @ 3.63 (cost $48,300) 3,220,000 f Other Investment1.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,930,462) 1,930,462 g The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $192,856) 192,856 g Total Investments (cost $104,673,005) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% a Principal amount stated in U.S. Dollars unless otherwise noted: AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar EUREuro GBPBritish Pound IDRIndonesian Rupiah JPYJapaneseYen MXNMexican New Peso PLN Polish Zloty SEKSwedish Krona b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At June 30, 2010, these securities had a total market value of $6,040,227 or 5.7% of net assets. c Variable rate securityinterest rate subject to periodic change. d Security, or portion thereof, on loan.At June 30, 2010, the total market value of the funds securities on loan is $184,305 and the total market value of the collateral held by the fund is $192,856. e Held by a broker as collateral for open financial futures and options positions. f Non-income producing security. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Foreign/Governmental 65.8 Asset/Mortgage-Backed 2.5 Corporate Bonds 26.5 U.S. Treasury 1.0 Short-Term/ Purchased Options .1 Money Market Investments 2.8  Based on net assets. See notes to financial statements. 16 STATEMENT OF FINANCIAL FUTURES June 30, 2010 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2010 ($) Financial Futures Long 10 Year Long Gilt 2 361,721 September 2010 6,483 EuroBund 13 2,056,924 September 2010 1,826 Japanese 10 Year Bonds 2 3,204,434 September 2010 23,616 U.S. Long Bond 4 510,000 September 2010 5,618 U.S. Treasury 10 Year Notes 10 1,225,469 September 2010 19,529 Financial Futures Short U.S. Treasury 5 Year Notes 3 (355,055) September 2010 (3,729) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. STATEMENT OF OPTIONS WRITTEN June 30, 2010 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 10-Year USD LIBOR-BBA, September 2012 @ 4.47 1,963,000 a (165,454) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 1,730,000 a (172,282) Put Options: 10-Year USD LIBOR-BBA, February 2011 @ 5.36 3,220,000 a (3,116) 10-Year USD LIBOR-BBA, September 2012 @ 4.47 1,963,000 a (65,339) 10-Year USD LIBOR-BBA, November 2012 @ 4.76 1,730,000 a (49,178) (Premiums received $535,969) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $184,305)Note 1(c): Unaffiliated issuers 102,549,687 102,477,756 Affiliated issuers 2,123,318 2,123,318 Cash 2,762 Cash denominated in foreign currencies 144,968 145,244 Dividends and interest receivable 2,024,669 Unrealized appreciation on forward foreign currency exchange contractsNote 4 853,770 Unrealized appreciation on swap contractsNote 4 632,970 Swaps premium paidNote 4 434,238 Receivable for shares of Beneficial Interest subscribed 259,889 Receivable for futures variation marginNote 4 7,078 Receivable for investment securities sold 4,181 Prepaid expenses 14,475 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 61,231 Unrealized depreciation on swap contractsNote 4 973,500 Payable for investment securities purchased 656,285 Outstanding options written, at value (premiums received $535,969)See Statement of Options WrittenNote 4 455,369 Payable for shares of Beneficial Interest redeemed 439,775 Liability for securities on loanNote 1(c) 192,856 Unrealized depreciation on forward foreign currency exchange contractsNote 4 161,358 Accrued expenses 48,987 Net Assets ($) Composition of Net Assets ($): Paid-in capital 101,415,698 Accumulated distributions in excess of Investment incomenet (408,587) Accumulated net realized gain (loss) on investments 4,627,038 Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions (including $53,343 net unrealized appreciation on financial futures) 356,840 Net Assets ($) Class I Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 5,321,805 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) Investment Income ($): Income: Interest 2,222,180 Dividends; Affiliated issuers 1,475 Income from securities lendingNote 1(c) 431 Total Income Expenses: Investment advisory feeNote 3(a) 196,207 Custodian feesNote 3(c) 30,447 Accounting and administration feeNote 3(a) 30,000 Shareholder servicing costsNote 3(c) 24,937 Auditing fees 21,700 Prospectus and shareholders reports 9,318 Registration fees 9,171 Legal fees 5,725 Trustees fees and expensesNote 3(d) 2,277 Loan commitment feesNote 2 733 Administrative service feeNote 3(b) 285 Interest expenseNote 2 180 Miscellaneous 21,125 Total Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (170,743) Net realized gain (loss) on options transactions (16,509) Net realized gain (loss) on financial futures 123,620 Net realized gain (loss) on swap transactions 191,851 Net realized gain (loss) on forward foreign currency exchange contracts 7,463,590 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (4,519,930) Net unrealized appreciation (depreciation) on options transactions 178,279 Net unrealized appreciation (depreciation) on financial futures (506,350) Net unrealized appreciation (depreciation) on swap transactions (938,542) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (192,159) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2010 Year Ended (Unaudited) December 31, 2009 a Operations ($): Investment incomenet 1,871,981 2,772,882 Net realized gain (loss) on investments 7,591,809 1,257,948 Net unrealized appreciation (depreciation) on investments (5,978,702) 5,099,961 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($): Net proceeds from shares sold 37,568,382 51,586,255 Dividends reinvested 3,661,396 4,351,063 Cost of shares redeemed (27,106,058) (28,915,816) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 92,170,562 60,944,625 End of Period Undistributed (distributions in excess of) investment incomenet (408,587) 1,507,813 Capital Share Transactions (Shares): Shares sold 1,862,025 2,702,732 Shares issued for dividends reinvested 183,267 238,553 Shares redeemed (1,345,913) (1,535,214) Net Increase (Decrease) in Shares Outstanding a Effective September 1, 2009, the funds shares were redesignated as Class I shares. See notes to financial statements. 20 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended June 30, 2010 Year Ended December 31, Class I Shares (Unaudited) 2009 a 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 19.94 18.95 18.57 18.14 17.55 21.35 Investment Operations: Investment incomenet b .38 .74 .72 .69 .53 .75 Net realized and unrealized gain (loss) on investments .35 1.72 .75 .10 .21 .23 Total from Investment Operations .73 2.46 1.47 .79 .74 .98 Distributions: Dividends from investment incomenet (.75) (1.47) (1.09) (.36) (.15) (4.78) Net asset value, end of period 19.92 19.94 18.95 18.57 18.14 17.55 Total Return (%) 3.67 c 13.86 8.08 4.35 4.27 4.72 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 d .87 .80 .70 .68 .58 Ratio of net expenses to average net assets .72 d .80 .78 .70 .68 .58 Ratio of net investment income to average net assets 3.82 d 3.88 3.84 3.73 3.01 3.49 Portfolio Turnover Rate 86.36 c 120.50 158 e 168 e 89 168 Net Assets, end of period ($ x 1,000) 105,991 92,171 60,945 99,877 93,344 122,721 a Effective September 1, 2009, the funds shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2008 and 2007 were 144% and 140%, respectively. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus/Standish International Fixed Income Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company offering twelve series, including the fund. The funds investment objective seeks to maximize total return while realizing a market level of income, consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. Class I shares are sold primarily to bank trust departments and other financial service providers, (including The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution and bear no distribution or service fees. Class I shares are offered without a front end sales charge or contingent deferred sales charge. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accor- 22 dance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 24 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed  321,503  Commercial Mortgage-Backed  1,730,777  Corporate Bonds   28,107,122  Foreign Government  69,662,215  Mutual Funds 2,123,318   Residential Mortgage-Backed  553,986  U.S. Treasury  1,944,056  Other Financial Instruments: Forward Foreign Currency Exchange Contracts   853,770  Futures  57,072   Purchased Options  158,097  Swaps   632,970  Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (161,358)  Futures  (3,729)   Swaps   (973,500)  Written Options  (455,369)   See Statement of Investments for country and industry classification.  Amount shown represents unrealized appreciation (depreciation) at period end. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. 26 (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction.Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2010,The Bank of New York Mellon earned $232 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 6/30/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,631,828 45,145,553 44,846,919 1,930,462 1.8 Dreyfus Institutional Cash Advantage Fund 885,292 5,855,833 6,548,269 192,856 .2 Total (e) Concentration of Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt securitys price to fall, potentially lowering the funds share price. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment.They may also decline because of factors that affect a particular industry. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid quarterly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 28 (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $1,891,140 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, the carryover expires in fiscal 2010. Its uncertain whether the fund will be able to realize the benefits of the remaining capital loss carryovers before they expire and the remaining capital loss carryover could be subject to future limitations imposed by the Code related to share ownership activity. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2009 was as follows: ordinary income $4,926,356. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2010, was approximately $23,900 with a related weighted average annualized interest rate of 1.52%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .40% of the value of the funds average daily net assets and is payable monthly. The Trust entered into an agreement with The Bank of New York Mellon, pursuant to which The Bank of New York Mellon provides administration and fund accounting services for the fund. For these services the fund pays The Bank of NewYork Mellon a fixed fee plus asset and transaction based fees, as well as out-of-pocket expenses. During the period ended June 30, 2010, the fund was charged $30,000 for administration and fund accounting services pursuant to the agreement. (b) The fund may pay administrative service fees.These fees are paid to affiliated or unaffiliated retirement plans, omnibus accounts and platform administrators and other entities (Plan Administrators) that provide record keeping and/or other administrative support services to accounts, retirement plans and their participants.As compensation for such services, the fund may pay each Plan Administrator an administrative service fee in an amount of up to .15% (on an annualized basis) of the funds average daily net assets attributable to fund shares that are held in accounts serviced by such Plan Administrator. During the period ended June 30, 2010, the fund was charged $285.The funds adviser or its affiliates may pay additional compensation from their own resources to Plan Administrators and other entities for administrative services, as well as in consideration of marketing or other distribution-related services.These 30 payments may provide an incentive for these entities to actively promote the fund or cooperate with the distributors promotional efforts. (c) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2010, the fund was charged $10,154 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under cash management agreements for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2010, the fund was charged $1,772 pursuant to the cash management agreements. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2010, the fund was charged $30,447 pursuant to the custody agreement. During the period ended June 30, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $34,280, custodian fees $16,838, chief compliance officer fees $4,113 and transfer agency per account fees $6,000. (d) Effective January 1, 2010, each Trustee who is not an interested person of the Trust (as defined in the Act) received $60,000 per annum, plus $7,000 per joint Board meeting of the Trust, The Dreyfus/Laurel Funds, Inc., The Dreyfus/Laurel Funds Trust, The Dreyfus/Laurel Tax-Free Municipal Funds and Dreyfus Funds, Inc. (collectively, the Board Group Open-end Funds) attended, $2,500 for separate in-person committee meetings attended which are not held in conjunction with a regularly scheduled Board meeting and The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) $2,000 for Board meetings and separate committee meetings attended that are conducted by telephone.The Board Group Open-end Funds also reimburse each Trustee who is not an interested person of the Trust (as defined in the Act) for travel and out-of-pocket expenses. With respect to Board meetings, the Chairman of the Board receives an additional 25% of such compensation (with the exception of reimbursable amounts). Effective January 1, 2010, the Chair of each of the Boards committees, unless the Chair also serves as Chair of the Board, receives $1,350 per applicable committee meeting. In the event that there is an in-person joint committee meeting or a joint telephone meeting of the Board Group Open-end Funds and Dreyfus HighYield Strategies Fund, the $2,500 or $2,000 fee, as applicable, is allocated between the Board Group Open-end Funds and Dreyfus High Yield Strategies Fund.These fees and expenses are charged and allocated to each series based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures, options transactions and swap transactions, during the period ended June 30, 2010, amounted to $102,316,263 and $81,751,302, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not 32 qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of June 30, 2010 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 845,573 Interest rate risk (1,381,682) Foreign exchange risk 6 853,770 Foreign exchange risk 7 (161,358) Credit risk 4 2,566 Credit risk 5 (50,916) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Outstanding options purchased, at value. 3 Outstanding options written, at value. 4 Unrealized appreciation on swap contracts. 5 Unrealized depreciation on swap contracts. 6 Unrealized appreciation on forward foreign currency exchange contracts. 7 Unrealized depreciation on forward foreign currency exchange contracts. The effect of derivative instruments in the Statement of Operations during the period ended June 30, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 8 Options 9 Contracts 10 Swaps 11 Total Interest rate 123,620 (3,270)  99,823 Foreign exchange  (13,239) 7,463,590  Credit    92,028 Total The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) 12 Forward Underlying risk Futures Options Contracts Swaps Total Interest rate (506,350) 178,279  (788,436) Foreign exchange   (192,159)  Credit    (150,106) Total Statement of Operations location: 8 Net realized gain (loss) on financial futures. 9 Net realized gain (loss) on options transactions. 10 Net realized gain (loss) on forward foreign currency exchange contracts. 11 Net realized gain (loss) on swap transactions. 12 Net unrealized appreciation (depreciation) on financial futures, options transactions, forward foreign currency exchange contracts and swap transactions. During the period ended June 30, 2010, the following summarizes the average market value and percentage of average net assets: Value ($) Average Net Assets (%) Interest rate futures contracts 23,122,265 23.38 Interest rate options contracts 507,860 .51 Forward contracts 81,639,378 82.53 During the period ended June 30, 2010, the following summarizes the average notional value and percentage of average net assets: Value ($) Average Net Assets (%) Interest rate swap contracts 24,647,626 24.92 Credit default swap contracts 3,194,177 3.23 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the 34 Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at June 30, 2010 are set forth in the Statement of Financial Futures. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain,to the extent of the premium,if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain,to the extent of the premium,if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended June 30, 2010: Face Amount Covered by Premiums Options Written: Contracts ($) Received ($) Contracts outstanding December 31, 2009 7,386,000 487,669 Contracts written 3,220,000 48,300 Contracts outstanding June 30, 2010 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency 36 risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Canadian Dollar, Expiring 7/2/2010 506,446 481,641 475,737 (5,904) Sales: Proceeds ($) Australian Dollar, Expiring 7/30/2010 2,630,000 2,274,792 2,205,710 69,082 Australian Dollar, Expiring 7/30/2010 1,775,000 1,537,789 1,488,644 49,145 Brazilian Real, Expiring 7/30/2010 3,405,000 1,880,592 1,874,432 6,160 British Pound, Expiring 7/30/2010 1,970,000 2,913,039 2,943,330 (30,291) British Pound, Expiring 7/30/2010 2,640,000 3,951,557 3,944,360 7,197 Canadian Dollar, Expiring 7/30/2010 1,280,000 1,228,289 1,202,160 26,129 Canadian Dollar, Expiring 7/30/2010 510,000 484,929 478,986 5,943 Euro, Expiring 7/30/2010 460,000 565,956 562,594 3,362 Euro, Expiring 7/30/2010 20,680,000 25,597,911 25,292,305 305,606 Euro, Expiring 7/30/2010 4,870,000 6,032,323 5,956,167 76,156 Euro, Expiring 7/30/2010 9,375,000 11,604,562 11,465,926 138,636 Euro, Expiring 7/30/2010 8,295,000 10,256,768 10,145,052 111,716 Indonesian Rupiah, Expiring 7/30/2010 18,146,980,000 1,986,968 1,991,657 (4,689) Japanese Yen, Expiring 7/30/2010 3,285,000 36,767 37,172 (405) Japanese Yen, Expiring 7/30/2010 193,975,000 2,171,905 2,194,980 (23,075) Japanese Yen, Expiring 7/30/2010 369,640,000 4,140,697 4,182,768 (42,071) The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Japanese Yen, Expiring 7/30/2010 191,260,000 2,142,561 2,164,258 (21,697) Japanese Yen, Expiring 7/30/2010 290,010,000 3,248,465 3,281,691 (33,226) Mexican New Peso, Expiring 7/30/2010 23,065,000 1,809,488 1,777,917 31,571 Polish Zloty, Expiring 7/30/2010 2,760,000 827,239 811,851 15,388 Swedish Krona, Expiring 7/30/2010 10,300,000 1,328,622 1,320,943 7,679 Gross Unrealized Appreciation Gross Unrealized Depreciation Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash,the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contracts term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. 38 Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount.The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The funds maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the coun-terparty over the contracts remaining life, to the extent that the amount is positive.This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the funds exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at June 30, 2010: Unrealized Notional Reference (Pay)/Receive Appreciation Amount ($) Entity/Currency Counterparty Fixed Rate (%) Expiration (Depreciation) ($) 10,100,000 CAD6 Month Libor Merrill Lynch (1.79) 3/25/2012 (89,348) 2,340,000 CAD6 Month Libor Merrill Lynch 3.74 3/25/2020 84,642 12,780,000 USD6 Month Libor Citibank (3.68) 5/5/2020 (833,236) 1,080,000 GBP6 Month Libor JP Morgan 6.30 6/18/2011 83,556 595,000,000 JPY6 Month Yenibor JP Morgan 1.36 1/19/2012 123,072 The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Unrealized Notional Reference (Pay)/Receive Appreciation Amount ($) Entity/Currency Counterparty Fixed Rate (%) Expiration (Depreciation) ($) 240,000,000 JPY6 Month Yenibor JP Morgan 1.13 2/16/2019 34,074 304,000,000 JPY6 Month Yenibor JP Morgan 2.08 7/28/2016 305,060 Gross Unrealized Appreciation Gross Unrealized Depreciation Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring.The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument.The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected on the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the 40 respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities.The following summarizes open credit default swaps entered into by the fund at June 30, 2010: (Pay) Upfront Receive Implied Premiums Unrealized Reference Notional Fixed Credit Market Receivable Appreciation Obligation Amount ($) 2 Rate (%) Spread 3 Value ($) (Payable) ($) (Depreciation) ($) Purchase Contracts: 1 Dow Jones CDX.NA.HY.14 Index 6/20/2015  1,865,000 a (5.00) 646 101,221 103,257 (2,036) Dow Jones CDX.NA.HY.14 Index 6/20/2015  1,875,000 a (5.00) 646 101,764 99,197 2,566 Dow Jones CDX.NA.HY.14 Index 6/20/2015  1,890,000 b (5.00) 646 102,578 129,479 (26,901) Dow Jones CDX.NA.HY.14 Index 6/20/2015  1,480,000 b (5.00) 646 80,325 102,304 (21,979) Gross Unrealized Appreciation Gross Unrealized Depreciation  Expiration Date Counterparties: a JP Morgan b Citibank 1 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. 2 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 3 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative.The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement.Wider credit spreads represent a deterioration of the referenced entity's credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement.A credit spread identified as Defaulted indicates a credit event has occurred for the referenced entity. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) GAAP includes required disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. There are amendments, which require additional disclosures about the current status of the payment/performance risk of a guarantee.All changes to accounting policies have been made in accordance with these amendments and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note. At June 30, 2010, accumulated net unrealized depreciation on investments was $71,931, consisting of $3,203,380 gross unrealized appreciation and $3,275,311 gross unrealized depreciation. At June 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 42 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on February 9, 2010, the Board considered the re-approval of the funds Investment Advisory Agreement (Management Agreement), pursuant to which the Manager provides the fund with investment advisory and certain administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund, as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive compliance infrastructure.The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. The Fund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of institutional international income funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional international income funds (the Performance Universe) selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the funds total return performance for the one-, two-, three-, four-, five- and ten-year periods ended December 31, 2009 was above the Performance Group and Performance Universe medians for each of those periods, except the ten-year period when the funds total return performance was below the Performance Group median.The Board members also noted that the funds yield performance was variously above and below the Performance Group and Performance Universe medians for the ten one-year periods ended December 31 (2000-2009).The Manager also provided a comparison of the funds calendar year total returns to the returns of the funds benchmark index. The Board members also discussed the funds contractual and actual management fees and expense ratio and reviewed the range of management fees and expense ratios of a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper.The Lipper data presenting the funds actual management fees included fees paid by the fund, as calculated by Lipper, for administrative services provided byThe Bank of NewYork Mellon, the Trusts administrator. Such reporting was necessary, according to Lipper, to allow the Board to compare the funds advisory fees to those peers that include administrative fees within a combined management (investment advisory and administrative) fee. The funds actual management fee and expense ratio also reflected a waiver by the Manager. A representative of the Manager informed the 44 Board members that the Manager had been limiting the funds total expense ratio (excluding brokerage commissions, taxes and extraordinary expenses) to 0.80% of the funds average daily net assets and that such limitation was voluntary and could be terminated at any time. The Board noted that the funds contractual management fee was below the Expense Group median, the funds actual management fee was below the Expense Group and Expense Universe medians and the funds expense ratio was above the Expense Group median and at the Expense Universe median. Representatives of the Manager reviewed with the Board members the fees paid to the Manager or its affiliates by the only mutual fund managed by the Manager or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the Similar Fund).They also noted that there were no other accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. The Board analyzed differences in fees paid to the Manager and discussed the relationship of the fees paid in light of the services provided.The Board members considered the relevance of the fee information provided for the Similar Fund to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board also was informed that the methodology had also been reviewed by an independent registered public accounting firm which,like the con-sultant,found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund. The Board members evaluated the The Fund 45 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) profitability analysis in light of the relevant circumstances for the fund. The Board members also considered potential benefits to the Manager from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager.The Board also noted the fee waiver arrangement and its effect on the profitability of the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded, taking into account the fee waiver, that the fee paid by the fund to the Manager was reasonable in light of the services provided, comparative performance, expense and manage- ment fee information, costs of the services provided and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. 46 The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 47 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: August 23, 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
